 

EXHIBIT 10.1

Certain identified information has been excluded from this Exhibit 10.1 because
it is both not material and would likely cause competitive harm to SPARTANNASH
COMPANY. if publicly disclosed. The redacted portions are marked as
[*CONFIDENTIAL*].

 

TRANSACTION AGREEMENT

Dated as of October 7, 2020

by and between

SPARTANNASH Company

and

AMAZON.COM, INC.

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

Article I

 

 

 

WARRANT ISSUANCE; CLOSING

 

1.1

Warrant Issuance

1

1.2

Closing

1

1.3

Interpretation

2

 

Article II

 

 

 

REPRESENTATIONS AND WARRANTIES

 

2.1

Material Adverse Effect; Non-Reliance.

2

2.2

Representations and Warranties of the Company

3

2.3

Representations and Warranties of Amazon

9

2.4

Survival

11

 

Article III

 

 

 

COVENANTS

 

3.1

Efforts

11

3.2

Public Announcements

15

3.3

Expenses

16

3.4

Tax Treatment

16

 

Article IV

 

 

 

ADDITIONAL AGREEMENTS

 

4.1

Acquisition for Investment

17

4.2

Legend

17

4.3

Anti-Takeover Provisions

18

4.4

Transfer Restrictions

18

4.5

Right of Notice.

20

 

 

 

Article V

 

 

 

INFORMATION

-i-

 

--------------------------------------------------------------------------------

 

 

 

 

5.1

Information Rights

20

5.2

Tax Reporting Requirements

22

5.3

Standstill Provisions.

22

5.4

Survival

25

 

 

 

Article VI

 

 

 

REGISTRATION

 

6.1

Demand Registrations

25

6.2

Piggyback Registrations

28

6.3

Shelf Registration Statement

29

6.4

Withdrawal Rights

31

6.5

Hedging Transactions.

32

6.6

Holdback Agreements

32

6.7

Registration Procedures

33

6.8

Registration Expenses

39

6.9

Miscellaneous

39

6.1

Registration Indemnification

40

6.11

Free Writing Prospectuses

42

6.12

Termination of Registration Rights

43

 

 

 

Article VII

 

 

 

DEFINITIONS

 

7.1

Defined Terms

43

 

Article VIII

 

 

 

MISCELLANEOUS

 

 

 

8.1

Termination of This Agreement; Other Triggers

50

8.2

Amendment

51

8.3

Waiver of Conditions

51

8.4

Counterparts

51

8.5

Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL

52

8.6

Notices

52

8.7

Entire Agreement, Etc.

53

8.8

Assignment

53

8.9

Severability

54

8.1

No Third Party Beneficiaries

54

8.11

Specific Performance

54

 

 

-ii-

 

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES

SCHEDULE 5.1(a):List of Information

SCHEDULE 7.1(a):List of Competitors*

LIST OF EXHIBITS

EXHIBIT A:Form of Notice and Acknowledgment

 

LIST OF ANNEXES

ANNEX A:Form of Warrant

 

 

 

*The information on this schedule has been redacted pursuant to Item
601(b)(10)(iv) of Regulation S-K.

 

 

-iii-

 

--------------------------------------------------------------------------------

 

This TRANSACTION AGREEMENT, dated as of October 7, 2020 (this “Agreement”), is
by and between SpartanNash Company, a Michigan corporation (the “Company”), and
Amazon.com, Inc., a Delaware corporation (“Amazon”).

RECITALS:

WHEREAS, as of the date of this Agreement, the Company and/or any of its
subsidiaries have entered into and intend to enter into certain commercial
arrangements with Amazon and/or any of its subsidiaries under which the Company
and/or its subsidiaries may from time to time provide services to Amazon and/or
its subsidiaries, including but not limited to the Vendor Terms and Conditions,
effective as of June 4, 2018, by and between the Company and Amazon.com
Services, LLC (f/k/a Amazon.com Services, Inc.) as it may be amended from time
to time, including that certain Eleventh Amendment to Vendor Terms and
Conditions effective as of October 1, 2020 and executed on October 7, 2020 (the
“Commercial Arrangements”);

WHEREAS, in connection with the transactions contemplated hereby, and subject to
the terms and conditions hereof, the Company desires to issue to Amazon.com NV
Investment Holdings LLC, a wholly owned subsidiary of Amazon that is disregarded
as separate from Amazon for U.S. federal income tax purposes (“NV Investment
Holdings”) and NV Investment Holdings desires to acquire from the Company, at
the Closing, a warrant to purchase a specified number of shares of the Company’s
common stock, no par value per share (the “Common Stock”); and

WHEREAS, each of the parties wishes to set forth in this Agreement certain terms
and conditions regarding, among other things, NV Investment Holdings’ ownership
of the Warrant and Warrant Shares (as defined below), as applicable.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants, and agreements set forth herein, and intending to be
legally bound, the parties agree as set forth herein.

Article I

WARRANT ISSUANCE; CLOSING

1.1Warrant Issuance

.  On the terms and subject to the conditions set forth in this Agreement, the
Company shall issue to NV Investment Holdings, and NV Investment Holdings shall
acquire from the Company, at the Closing, a warrant to purchase up to an
aggregate of 5,437,272 Warrant Shares, subject to adjustment in accordance with
its terms, in the form attached hereto as Annex A (the “Warrant”).  The issuance
of the Warrant by the Company and the acquisition of the Warrant by NV
Investment Holdings are referred to herein as the “Warrant Issuance.”

1.2Closing

.  The closing of the Warrant Issuance (the “Closing”) shall take place
electronically via exchange of executed documents, immediately following the
execution and delivery of this Agreement.  At the Closing, the Company shall
deliver to Amazon the Warrant,

 

--------------------------------------------------------------------------------

 

as evidenced by a duly and validly executed warrant certificate dated as of the
date hereof and bearing appropriate legends as hereinafter provided for.

1.3Interpretation

.  When a reference is made in this Agreement to “Recitals,” “Articles,”
“Sections,” “Annexes,” “Schedules,” or “Exhibits” such reference shall be to a
Recital, Article, or Section of, or Annex, Schedule, or Exhibit to, this
Agreement unless otherwise indicated.  The terms defined in the singular have a
comparable meaning when used in the plural and vice versa.  References to
“herein,” “hereof,” “hereunder,” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise.  References to “parties” refer to the parties to this Agreement.  The
table of contents and headings contained in this Agreement are for reference
purposes only and are not part of this Agreement.  Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.”  No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is the product of negotiation
between sophisticated parties advised by counsel.  Any reference to a wholly
owned subsidiary of a person shall mean such subsidiary is directly or
indirectly wholly owned by such person.  All references to “$” or “dollars” mean
the lawful currency of the United States of America.  Except as expressly stated
in this Agreement, all references to any statute, rule, or regulation are to the
statute, rule, or regulation as amended, modified, supplemented, or replaced
from time to time (and, in the case of statutes, include any rules and
regulations promulgated under the statute) and to any section of any statute,
rule, or regulation include any successor to the section.  The term “Business
Day” means any day, other than a Saturday, a Sunday, or any other day on which
commercial banks in the States of New York and Michigan are authorized or
required by Applicable Law to be closed.  With respect to the Warrant and
Warrant Shares, such term shall include any shares of Common Stock or other
securities of the Company received by NV Investment Holdings as a result of any
stock split, stock dividend or distribution, other subdivision, reorganization,
reclassification, or similar capital transaction.

Article II

REPRESENTATIONS AND WARRANTIES

2.1Material Adverse Effect; Non-Reliance.

(a)“Material Adverse Effect” means any change, effect, event, development,
circumstance, or occurrence (each, an “Effect”) that, taken individually or when
taken together with all other applicable Effects, has been, is, or would
reasonably be, expected to be materially adverse to (i) the business, assets,
condition (financial or otherwise), prospects, or results of operations of the
Company and its subsidiaries, taken as a whole, or (ii) the ability of the
Company to complete the transactions contemplated by the Transaction Documents
or to perform its obligations under the Transaction Documents; provided,
however, that in no event shall any Effect, alone or in combination, be deemed
to constitute, or be taken into account in determining whether there has been,
is, or would be, a Material Adverse Effect to the extent resulting from: (A) any
change in general economic, market, or political conditions; (B) any

-2-

 

--------------------------------------------------------------------------------

 

change in generally accepted accounting principles in the United States (“GAAP”)
or Applicable Law to the extent such change is generally applicable and not
specifically directed at the Company or its subsidiaries; (C) any act of war
(whether or not declared), armed hostilities, sabotage, or terrorism, or any
material escalation or worsening of any such events, or any national disaster or
any national or international calamity; (D) COVID-19 or anything reasonably
arising therefrom, including without limitation the values of share prices
traded on any stock market or exchange; (E) conditions in the industry in which
the Company operates; (F) any failure, in and of itself, to meet internal or
published projections, forecasts, targets, or revenue or earnings predictions
for any period, as well as any change, in and of itself, by the Company in any
projections, forecasts, targets, or revenue or earnings predictions for any
period (provided that the underlying causes of such failures (to the extent not
otherwise falling within one of the other exceptions in this proviso) may
constitute or be taken into account in determining whether there has been, is,
or would be, a Material Adverse Effect); or (G) any change in the price or
trading volume of the Common Stock (provided that the underlying causes of such
change (to the extent not otherwise falling within one of the other exceptions
in this proviso) may constitute or be taken into account in determining whether
there has been, is, or would be, a Material Adverse Effect); provided, further,
that any Effect referred to in clauses (A) through (E) may be taken into account
in determining whether or not there has been, is, or would be, a Material
Adverse Effect if such Effect has a disproportionate adverse effect on the
Company and its subsidiaries, taken as a whole, as compared to other similarly
situated participants in the industry in which the Company and its subsidiaries
operate.  

(b)Each party acknowledges that it is not relying upon any representation or
warranty of the other party, express or implied, not set forth in the
Transaction Documents.  Amazon acknowledges that it has had an opportunity to
conduct such review and analysis of the business, assets, condition, operations,
and prospects of the Company and its subsidiaries, including an opportunity to
ask such questions of management and to review such information maintained by
the Company and its subsidiaries, in each case as it considers sufficient for
the purpose of consummating the transactions contemplated by the Transaction
Documents.  Each party further acknowledges that it has had such an opportunity
to consult with its own counsel, financial and tax advisers, and other
professional advisers as it believes is sufficient for purposes of the
transactions contemplated by the other Transaction Documents.  For purposes of
this Agreement, the term “Transaction Documents” refers collectively to this
Agreement, the Commercial Arrangements, the Warrant, and any other certificate,
exhibit, or agreement delivered by or entered into by and among the parties
and/or their respective subsidiaries on the date hereof in connection with the
transactions contemplated hereby or thereby, in each case, as amended, modified,
or supplemented from time to time in accordance with their respective terms.

2.2Representations and Warranties of the Company

.  Except as set forth in the correspondingly numbered section of the Disclosure
Schedules or any disclosure in the SEC Reports (other than any information in
the “Risk Factors” or “Forward-Looking Statements” sections of such SEC
Reports), the Company represents and warrants as of the date of this Agreement,
and in the case of the representation in the last sentence of Section 2.2(c), as
of the date of each issuance of Warrant Shares, to Amazon that:

-3-

 

--------------------------------------------------------------------------------

 

(a)Organization and Authority.  The Company (i) has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Michigan, with full corporate power and authority to own its properties
and conduct its business in all material respects as currently conducted, and
except as would not constitute a Material Adverse Effect, has been and is duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which the ownership
or leasing of property or the conduct of its business requires such
qualification.  The Company has made available to Amazon complete and correct
copies of the Company’s certificate of incorporation and bylaws, as of the date
of this Agreement, and each as so delivered is in full force and effect.

(b)Capitalization.  The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock of which, immediately prior to the execution
hereof, 34,852,447 shares were issued and outstanding, and 10,000,000 shares of
preferred stock, no par value per share of which, immediately prior to the
execution hereof, no shares were issued and outstanding.  The Company has (i) 0
shares of Common Stock subject to issuance pursuant to outstanding stock options
of the Company, (ii) 1,038,857 shares of Common Stock subject to issuance
pursuant to nonvested stock awards, (iii) 0 shares of Common Stock subject to
issuance pursuant to vesting of outstanding performance-based share units, and
(iv) 2,169,598 shares of Common Stock available for future grant under the
SPARTANNASH COMPANY 2020 STOCK INCENTIVE PLAN.  The outstanding shares of Common
Stock have been, and the shares of Common Stock issuable pursuant to any Company
Stock Plan will be, duly authorized and validly issued, fully paid, and
nonassessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights, the Company’s certificate of incorporation,
or any Applicable Law).  Except as set forth above or pursuant to the Warrant,
there are no (A) shares of capital stock or other Equity Securities or voting
securities of the Company authorized, reserved for issuance, issued, or
outstanding, (B) options, warrants, calls, preemptive rights, subscription, or
other rights, instruments, agreements, arrangements, or commitments of any
character, obligating the Company or any of its subsidiaries to issue, transfer,
or sell or cause to be issued, transferred, or sold any shares of capital stock
or other Equity Securities or voting security in the Company or any securities
or instruments convertible into or exchangeable for such shares of capital stock
or other Equity Securities or voting securities, or obligating the Company or
any of its subsidiaries to grant, extend, or enter into any such option,
warrant, call, preemptive right, subscription, or other right, instrument,
agreement, arrangement, or commitment, (C) outstanding contractual obligations
of the Company or any of its subsidiaries to repurchase, redeem, or otherwise
acquire any capital stock or other Equity Securities or voting securities of the
Company, or (D) issued or outstanding performance awards, units, rights to
receive any capital stock, or other Equity Securities or voting securities of
the Company on a deferred basis, or rights to purchase or receive any capital
stock or Equity Securities or voting securities issued or granted by the Company
to any current or former director, officer, employee, or consultant of the
Company.  No subsidiary of the Company owns any shares of capital stock or other
Equity Securities or voting securities of the Company.  There are no voting
trusts or other agreements or understandings to which the Company or any of its
subsidiaries is a party with respect to the voting of the capital stock or other
Equity Securities or voting securities of the Company.  All options granted and
shares reserved or issued pursuant to the SPARTANNASH COMPANY 2020 STOCK
INCENTIVE PLAN, stock bonus plan and associate stock purchase plan
(collectively, the “Company Stock Plans”) have been granted, reserved, and
issued in all

-4-

 

--------------------------------------------------------------------------------

 

material respects in full compliance with their respective Company Stock Plan
and Applicable Law.  The issuance of the Warrant and the Warrant Shares will not
result in any adjustment to the conversion price or exercise price of any
securities of the Company that are convertible into, or exercisable or
exchangeable for, shares of Common Stock.  As of immediately prior to the
execution hereof, assuming the issuance of the Warrant Shares, the number of
Warrant Shares equals 12.50% of the outstanding shares of Common Stock on a
fully diluted basis.

(c)The Warrant and Warrant Shares.  The Warrant has been duly authorized by the
Company and constitutes a valid, legal, and binding obligation of the Company in
accordance with its terms, except as the same may be limited by the Bankruptcy
Exceptions.  The Warrant Shares have been duly authorized and reserved for
issuance upon exercise of the Warrant, and when so issued, paid for, and
delivered upon due exercise of the Warrant, will be validly issued, fully paid
and nonassessable, and free and clear of any liens or encumbrances, other than
liens or encumbrances created by the Transaction Documents, arising as a matter
of Applicable Law or created by or at the direction of Amazon or any of its
subsidiaries.

(d)Authorization, Enforceability.

(i)The Company has full power and authority to execute and deliver this
Agreement and the other Transaction Documents, as applicable, to consummate the
transactions contemplated hereby and thereby, and to carry out its obligations
hereunder and thereunder.  The execution, delivery, and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action on the part of the
Company and its stockholders, and no further approval or authorization is
required on the part of the Company or its stockholders.  This Agreement and the
other Transaction Documents, assuming the due authorization, execution, and
delivery by the other parties hereto and thereto, are valid and binding
obligations of the Company, enforceable against the Company and such subsidiary,
respectively, in accordance with their respective terms, except as the same may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity (“Bankruptcy Exceptions”).

(ii)The execution, delivery and performance by the Company of this Agreement and
the other Transaction Documents, as applicable, and the consummation of the
transactions contemplated hereby and thereby and compliance by the Company with
any of the provisions hereof and thereof, will not (A) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge, or encumbrance upon any of the
properties or assets of the Company or any of its subsidiaries under any of the
terms, conditions, or provisions of (x) its certificate of incorporation (or
analogous organizational documents) or (y) any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement, or other instrument or obligation to
which the Company or any

-5-

 

--------------------------------------------------------------------------------

 

of its subsidiaries is a party or by which it or any of its subsidiaries may be
bound, or to which the Company or any of its subsidiaries or any of the
properties or assets of the Company or any of its subsidiaries is subject; (B)
subject to compliance with the statutes and regulations referred to in the next
paragraph, violate any Applicable Law or Order applicable to the Company or any
of its subsidiaries or any of their respective properties or assets except, in
the case of clauses (A)(y) and (B), for those occurrences that would not
constitute a Material Adverse Effect; (C) result in any payment (including
severance, unemployment compensation, forgiveness of indebtedness, or otherwise)
becoming due to any director or any employee of the Company or any of its
subsidiaries under any employment, compensation or benefit plan, program,
policy, agreement, or arrangement that is sponsored, maintained, or contributed
to by the Company or any of its subsidiaries (each, a “Company Benefit Plan”) or
otherwise; (D) increase any benefits otherwise payable under any Company Benefit
Plan; (E) result in any acceleration of the time of payment or vesting of any
such benefits; (F) require the funding or acceleration of funding of any trust
or other funding vehicle; or (G) constitute a “change in control,” “change of
control,” or other similar term under any Company Benefit Plan; provided,
however, that the foregoing shall not be deemed to include payments or other
benefits under a Company Benefit Plan that (a) gives effect to the Company’s
performance of the Transaction Documents insofar as that performance impacts the
Company’s overall results of operations, and (b) are made to any individual
whose compensation is based in part on performance related to a specific
territory that is impacted by the Company’s performance of the Transaction
Documents.

(iii)Other than (A) such notices, filings, exemptions, reviews, authorizations,
consents, or approvals as have been made or obtained as of the date hereof, and
(B) notices, filings, exemptions, reviews, authorizations, consents, or
approvals as may be required under, and other applicable requirements of (1) any
Antitrust Laws, to the extent applicable, (2) the Securities Exchange Act of
1934, as amended (the “Exchange Act”), (3) the Securities Act of 1933, as
amended (the “Securities Act”), and (4) The NASDAQ Global Select Market, no
notice to, filing with, exemption, or review by, or authorization, consent, or
approval of, any federal, national, state, local, municipal, international, or
multinational government or political subdivision thereof, governmental
department, commission, board, bureau, agency, taxing, or regulatory authority,
judicial, or administrative body, official, tribunal, or other instrumentality
of any government, whether federal, state, or local, domestic, or foreign, or
arbitrator or SRO (each, a “Governmental Entity”) is required to be made or
obtained by the Company or any of its subsidiaries in connection with the
consummation by the Company or any of its subsidiaries of the Warrant Issuance
and the other transactions contemplated hereby and by the other Transaction
Documents, except for any such notices, filings, exemptions, reviews,
authorizations, consents, and approvals the failure of which to make or obtain
would not constitute a Material Adverse Effect.  For purposes of this Agreement,
“Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
federal, state, local, domestic, foreign, or supranational laws that are
designed to prohibit, restrict, or regulate actions having the purpose or effect
of monopolization or restraint of trade or that provide for review of foreign
investment.

-6-

 

--------------------------------------------------------------------------------

 

(e)Company Financial Statements; Internal Controls.

(i)Each of the consolidated financial statements included in the SEC Reports (A)
was prepared in accordance with GAAP, in all material respects, applied on a
consistent basis during the periods involved (except as may be indicated in such
financial statements or in the notes thereto and subject, in the case of
unaudited statements, to normal year-end audit adjustments and the absence of
footnote disclosures), and (B) fairly presents, in all material respects, the
consolidated financial position and the consolidated results of operations and
cash flows (and changes in financial position, if any) of the Company and its
subsidiaries as of the date and for the periods referred to in such financial
statements except to the extent such financial statements have been modified or
superseded by later SEC Reports, and except, in the case of the unaudited
statements, as permitted by Rule 10-01 of Regulation S-X under the Exchange Act
and pursuant to Section 13 or 15(d) of the Exchange Act and for normal year-end
audit adjustments which would not be material in amount or effect.

(ii)Neither the Company nor any of the Company’s subsidiaries is a party to, or
has any commitment to become a party to, any joint venture, off-balance sheet
partnership, or any similar agreement or arrangement, where the result, purpose,
or effect of such agreement or arrangement is to avoid disclosure of any
material transaction involving, or material liabilities of, the Company or any
of its subsidiaries in the SEC Reports (including the financial statements
contained therein).

(iii)The Company has designed and maintains a system of internal control over
financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange
Act) sufficient to provide reasonable assurances regarding the reliability of
financial reporting.  The Company (A) has designed and maintains disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the
Exchange Act) to provide reasonable assurance that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized, and reported within the time
periods specified in the rules, regulations, and forms of the Securities and
Exchange Commission (the “Commission”), and is accumulated and communicated to
the Company’s management as appropriate to allow timely decisions regarding
required disclosure, and (B) has disclosed, based on its most recent evaluation
of internal control over financial reporting, to the Company’s outside auditors
and the Audit Committee of the Board (x) all significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting that would reasonably be expected to adversely affect the
Company’s ability to record, process, summarize, and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting, all of which information described in clauses (x) and
(y) above has been disclosed by the Company to Amazon prior to the date
hereof.  Any material change in internal control over financial reporting
required to be disclosed in any SEC Report has been so disclosed.

-7-

 

--------------------------------------------------------------------------------

 

(iv)Since December 28, 2019, neither the Company nor any of its subsidiaries has
received any material complaint, allegation, assertion or claim regarding the
accounting or auditing practices, procedures, methodologies, or methods of the
Company or any of its subsidiaries or their respective internal accounting
controls.

(v)Each of the principal executive officer of the Company and the principal
financial officer of the Company (or each former principal executive officer of
the Company and each former principal financial officer of the Company, as
applicable) has made all certifications required by Rules 13a-14 and 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, as amended (“SOX”), with respect to the SEC Reports, and the statements
contained in such certifications were true and complete on the date such
certifications were made.  For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in SOX.

(f)No Material Adverse Effect.  Since December 28, 2019, no Material Adverse
Effect has occurred.

(g)Reports.

(i)Since December 28, 2019, the Company has complied in all material respects
with the filing requirements of Sections 13(a), 14(a) and 15(d) of the Exchange
Act, and of the Securities Act.

(ii)The SEC Reports, when they became effective or were filed with the
Commission as the case may be, complied in all material respects with the
requirements of the Securities Act, the Exchange Act, and SOX as applicable, and
none of such documents, when they became effective or were filed with the
Commission, as the case may be, contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, except to the extent such statements have been
modified or superseded by later SEC Reports filed or furnished and publicly
available prior to the date of this Agreement.

(h)Litigation and Liabilities.  Since December 28, 2019, (a) there have been,
and there are, no civil, criminal, or administrative actions, suits, claims,
hearings, arbitrations, investigations, or other proceedings pending, or to the
knowledge of the Company, threatened against the Company or any of its
subsidiaries that (i) relate to the Warrant or Warrant Shares, (ii) challenge
the validity or enforceability of the Company’s obligations under this Agreement
or the Transaction Documents to which the Company is or will be a party, or
(iii) would, individually or in the aggregate, reasonably be likely to have a
Material Adverse Effect, or (b) neither the Company nor any of its subsidiaries
has incurred any obligations or liabilities that, individually or in the
aggregate, have had or would likely result in a Material Adverse
Effect.  Neither the Company nor any of its subsidiaries is a party to or
subject to the provisions of any material judgment, order, writ, injunction,
decree, or award of any Governmental Entity.

-8-

 

--------------------------------------------------------------------------------

 

(i)Anti-Takeover Provisions.  The actions taken by the Board to approve this
Agreement, the Transaction Documents, and the transactions contemplated hereby
and thereby, assuming the accuracy of the representations and warranties of
Amazon set forth in Section 2.3(c), constitute all action necessary to render
inapplicable to this Agreement, the Transaction Documents, and the transactions
contemplated hereby and thereby the provisions of any potentially applicable
anti-takeover, control share, fair price, moratorium, interested shareholder, or
similar Applicable Law and any potentially applicable provision of the Company’s
certificate of incorporation or bylaws (collectively, the “Anti-Takeover
Provisions”).  The Company is not a party to any shareholder rights plan or
“poison pill” agreement.

(j)Related Party Transactions.  No shareholder, officer, or director of the
Company, or, to the Company’s knowledge, and with respect to officers or
directors upon reasonable and customary annual inquiry, immediate family member
thereof (a) is presently a party or has a direct or indirect interest in any
Person (other than publicly traded securities) who is a party to any written
agreement with the Company, (b) owns any direct or any indirect interest in any
assets of the Company, or (c) has any cause of action or other claim against, or
owes any amounts to, the Company except for claims of employees in the ordinary
course of business, including for accrued vacation pay or for accrued benefits
under a Company Benefit Plan.  There are no outstanding notes payable to,
accounts receivable from, or advances by the Company to, and the Company is not
otherwise a creditor of, any shareholder, director, or officer or any Affiliate
of such shareholder, director, or officer.

(k)Registration Rights.  The Company has not granted to any Person the right to
request or require the Company to register any securities issued by the Company
other than the rights granted to Amazon pursuant to Article VI of this
Agreement.

(l)Brokers; Fees and Expenses.  No broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s, financial advisor’s, or
other similar fee or commission, or the reimbursement of expenses, in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents based upon arrangements made by or on behalf of the Company.

2.3Representations and Warranties of Amazon

.  Amazon hereby represents and warrants as of the date of this Agreement to the
Company that:

(a)Organization.  Amazon has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its properties and conduct its business in
all material respects as currently conducted, and except as would not constitute
a material adverse effect on the ability of Amazon to complete the transactions
contemplated by the Transaction Documents or to perform its obligations under
the Transaction Documents, has been and is duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which the ownership or leasing of property or
the conduct of its business requires such qualification.

-9-

 

--------------------------------------------------------------------------------

 

(b)Authorization, Enforceability.

(i)Amazon and each of its subsidiaries that is a party to any other Transaction
Document have full corporate or analogous power and authority to execute and
deliver this Agreement and the other Transaction Documents to which they are a
party, to consummate the transactions contemplated hereby and thereby, and to
carry out their obligations hereunder and thereunder.  The execution, delivery,
and performance by Amazon, and by each of its subsidiaries that is a party to
any other Transaction Document, as applicable, of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or analogous action on its part, or such subsidiary’s part,
as applicable, and no further approval or authorization is required on its part,
or such subsidiary’s part, as applicable.  This Agreement and the other
Transaction Documents, assuming the due authorization, execution, and delivery
by the other parties hereto and thereto, are valid and binding obligations of
Amazon, and such subsidiary, as applicable, enforceable against it, and such
subsidiary, as applicable, in accordance with their respective terms, except as
the same may be limited by Bankruptcy Exceptions.  Notwithstanding anything to
the contrary contained herein, the exercise of the Warrant may require further
board of directors (or analogous) approvals or authorizations on the part of
Amazon or such subsidiary, as applicable (the “Exercise Approval”).

(ii)The execution, delivery, and performance by Amazon, or any such subsidiary,
as applicable, of this Agreement and the other Transaction Documents to which it
or any such subsidiary is a party and the consummation of the transactions
contemplated hereby and thereby and compliance by it, and such subsidiary, as
applicable, with any of the provisions hereof and thereof, will not (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge, or
encumbrance upon any of its properties or assets under any of the terms,
conditions, or provisions of (x) subject to Exercise Approval, its, or such
subsidiary’s, as applicable, organizational documents or (y) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement, or other
instrument or obligation to which it, or such subsidiary, as applicable, is a
party or by which it, or such subsidiary, as applicable, may be bound, or to
which it, or such subsidiary, as applicable, or any of its, or such
subsidiary’s, as applicable, properties or assets is subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any Applicable Law or Order applicable to it, or such subsidiary, as
applicable, or any of its, or such subsidiary’s, as applicable, properties or
assets except, in the case of clauses (A)(y) and (B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the ability of Amazon to complete
the transactions contemplated by the Transaction Documents or to perform its
obligations under the Transaction Documents.

-10-

 

--------------------------------------------------------------------------------

 

(iii)Other than (A) such notices, filings, exemptions, reviews, authorizations,
consents, or approvals as have been made or obtained as of the date hereof, and
(B) notices, filings, exemptions, reviews, authorizations, consents, or
approvals as may be required under, and other applicable requirements of (1) any
Antitrust Laws, to the extent applicable, (2) the Exchange Act, and (3) the
Securities Act, no notice to, filing with, exemption, or review by, or
authorization, consent, or approval of, any Governmental Entity is required to
be made or obtained by Amazon or any of its subsidiaries in connection with the
consummation by Amazon or any of its subsidiaries of the Warrant Issuance and
the other transactions contemplated hereby and by the other Transaction
Documents, except for any such notices, filings, exemptions, reviews,
authorizations, consents and approvals the failure of which to make or obtain
have not had and would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the ability of Amazon to complete
the transactions contemplated by the Transaction Documents or to perform its
obligations under the Transaction Documents.

(c)Ownership.  Other than pursuant to this Agreement and the other Transaction
Documents, neither Amazon nor NV Investment Holdings is the Beneficial Owner of
(i) any shares of Common Stock or (ii) any securities or other instruments
representing the right to acquire shares of Common Stock.

(d)Brokers; Fees and Expenses.  No broker, investment banker, financial advisor,
or other person is entitled to any broker’s, finder’s, financial advisor’s, or
other similar fee or commission, or the reimbursement of expenses, in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents based upon arrangements made by or on behalf of Amazon or NV
Investment Holdings.

2.4Survival

.  The representations and warranties in this Agreement shall survive for twelve
(12) months following the Closing; provided that (i) the representations in
Sections 2.2 (a), (b), (d), and (k) and Sections 2.3(a), (b), and (c), and any
representation in the case of fraud, intentional misrepresentation or
intentional breach, in each case, shall survive until the six (6)-month
anniversary of the last Share Delivery Date such that the Warrant has been
exercised in full, and (ii) the representations in Sections 2.2(c), (e), and (i)
shall survive until the day after the last Share Delivery Date such that the
Warrant has been exercised in full.

Article III

COVENANTS

3.1Efforts

.

(a)Subject to the terms and conditions hereof (including the remainder of this
Section 3.1) and the other Transaction Documents, each party shall use its
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper, or desirable under
Applicable Law to carry out the provisions hereof and thereof and give effect to
the transactions contemplated hereby and thereby.  In furtherance and not in
limitation of the foregoing, each of the parties shall (i) subject to the
provisions of this Section 3.1, including Section 3.1(d), use its commercially
reasonable efforts to obtain as promptly as reasonably practicable and advisable
(as determined in good faith by Amazon after consultation with the Company in
accordance with the first sentence of Section 3.1(d)) all exemptions,
authorizations, consents, or approvals from, and to make all filings with and to
give all notices to, all third parties, including any Governmental Entities,
required in connection with

-11-

 

--------------------------------------------------------------------------------

 

the transactions contemplated by this Agreement and the other Transaction
Documents, which, for the avoidance of doubt, shall include providing, as
promptly as reasonably practicable and advisable, such information to any
Governmental Entity as such Governmental Entity may request in connection
therewith, and (ii) cooperate fully with the other party in promptly seeking to
obtain all such exemptions, authorizations, consents, or approvals and to make
all such filings and give such notices.

(b)Without limiting the generality of the foregoing, and only to the extent
required by Applicable Law (including, for the avoidance of doubt, any Antitrust
Law), (i) as promptly as practicable after written notice from Amazon, and in
any event no later than in accordance with established regulatory time frames,
the parties shall file any Notification and Report Forms required under the HSR
Act with the Federal Trade Commission and the United States Department of
Justice and (ii) as promptly as practicable after written notice from Amazon,
the parties shall file, make or give, as applicable, all other filings, requests
or notices required under any other Antitrust Laws, in each case with respect to
the issuance of the Warrant Shares (the “Initial Filing Transaction”) (the
filings, requests and notices described in the foregoing clauses (i) and (ii),
collectively, the “Initial Antitrust Filings”).  In addition, following the
receipt of the Initial Antitrust Clearance, to the extent required by Applicable
Law (including, for the avoidance of doubt, any Antitrust Law) in connection
with any further issuance of Warrant Shares (in each case, whether in full or in
part), the parties shall file, make, or give, as applicable, as promptly as
reasonably practicable and advisable (as determined in good faith by Amazon
after consultation with the Company in accordance with the first sentence of
Section 3.1(d)), any further required filings, requests or notices required
under any Antitrust Laws, including the HSR Act.  Without limiting the
generality of the foregoing, each party shall supply as promptly as reasonably
practicable to the appropriate Governmental Entities any information and
documentary material that may be required pursuant to the HSR Act or any other
Antitrust Laws.  For purposes of this Agreement, the term “Initial Antitrust
Clearance” as of any time means (x) prior to such time, the expiration or
termination of the waiting period under the HSR Act and the receipt of all
exemptions, authorizations, consents, or approvals, the making of all filings
and the giving of all notices, and the expiration of all waiting periods,
pursuant to any other Antitrust Laws, in each case to the extent required with
respect to the Initial Filing Transaction, and (y) the absence at such time of
any Applicable Law or Order issued by any court of competent jurisdiction or
other legal restraint or prohibition under any Antitrust Law, in each case that
has the effect of preventing the consummation of any issuances of Warrant
Shares.

(c)Subject to the terms and conditions hereof (including the remainder of this
Section 3.1) and the other Transaction Documents, and only to the extent
required under the Antitrust Laws, each of the parties shall use its
commercially reasonable efforts to avoid or eliminate each and every impediment
under any Antitrust Laws that may be asserted by any Governmental Entity, so as
to enable the parties to give effect to the transactions contemplated hereby and
by the other Transaction Documents in accordance with the terms hereof and
thereof; provided, that notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, nothing in this Section 3.1
shall require, or be construed to require, any party or any of its Affiliates to
agree to (and no party or any of its Affiliates shall agree to, without the
prior written consent of the other parties):  (i) sell, hold separate, divest,
discontinue, or limit (or accept any conditions relating to, or changes or
restrictions in, the operation of) any

-12-

 

--------------------------------------------------------------------------------

 

assets, businesses, or interests of it or its Affiliates (irrespective of
whether or not such assets, businesses, or interests are related to, are the
subject matter of, or could be affected by the transactions contemplated by the
Transaction Documents); (ii) without limiting clause (i) in any respect, accept
any conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses, or interests that would reasonably be expected to
adversely impact (x) the business of, or the financial, business, or strategic
benefits of the transactions contemplated hereby or by any of the other
Transaction Documents to it or its Affiliates, or (y) any other assets,
businesses, or interests of it or its Affiliates; (iii) without limiting clause
(i) in any respect, accept any modification or waiver of the terms and
conditions of this Agreement or any of the other Transaction Documents that
would reasonably be expected to adversely impact (x) the business of, or
financial, business, or strategic benefits of the transactions contemplated
hereby or by any of the other Transaction Documents to it or its Affiliates, or
(y) any other assets, businesses, or interests of it or its Affiliates; or (iv)
without limiting clause (i) in any respect, take any action that would
materially impair the value to Amazon of the transactions contemplated hereby.

(d)Amazon shall have the principal responsibility for devising and implementing
the strategy (including with respect to the timing of filings) for obtaining any
exemptions, authorizations, consents, or approvals required under the HSR Act or
any other Antitrust Laws in connection with the transactions contemplated hereby
and by the other Transaction Documents; provided, however, that (i) Amazon shall
consult in advance with the Company regarding the overall antitrust strategy and
(ii) for the avoidance of doubt, the Company shall be solely responsible for
factual representations (and not any analysis or characterization thereof) to
any applicable Governmental Entity relating to the Company’s business
operations.  Each of the parties shall promptly notify the other party of, and
if in writing furnish the other with copies of (or, in the case of oral
communications, advise the other of), any substantive communication that it or
any of its Affiliates receives from any Governmental Entity, whether written or
oral, relating to the matters that are the subject of this Agreement or any of
the other Transaction Documents, and to the extent reasonably practicable,
permit the other party to review in advance any proposed substantive written
communication by such party to any Governmental Entity and consider in good
faith the other party’s reasonable comments on any such proposed substantive
written communications prior to their submission.  No party shall, and each
party shall cause its Affiliates not to, participate or agree to participate in
any substantive meeting or communication with any Governmental Entity in respect
of the subject matter of the Transaction Documents, including on a “no names” or
hypothetical basis, unless (to the extent practicable) it or they consult with
the other party in advance, and to the extent practicable and permitted by such
Governmental Entity, give the other party the opportunity to jointly prepare
for, attend, and participate in such meeting or communication.  The parties
shall (and shall cause their subsidiaries and Representatives to) coordinate and
cooperate fully with each other in exchanging such information and providing
such assistance as the other party may reasonably request in connection with the
matters described in this Section 3.1, including (x) furnishing to each other
all information reasonably requested to determine the jurisdictions in which a
filing or submission under any Antitrust Law is required or advisable,
(y) furnishing to each other all information required for any filing or
submission under any Antitrust Law, and (z) keeping each other reasonably
informed with respect to the status of each exemption, authorization, consent,
approval, filing, and notice under any Antitrust Law, in each case, in
connection with the matters that are the subject of this Agreement or any of the
other Transaction Documents.  The parties

-13-

 

--------------------------------------------------------------------------------

 

shall provide each other with copies of all substantive correspondence, filings,
or communications between them or any of their Affiliates or Representatives, on
the one hand, and any Governmental Entity or members of its staff, on the other
hand, relating to the matters that are the subject of this Agreement or any of
the other Transaction Documents; provided that such material may be redacted as
necessary to (1) comply with contractual arrangements, (2) address good faith
legal privilege or confidentiality concerns, and (3) comply with Applicable Law.

(e)Subject to the other provisions of this Agreement, including in this
Section 3.1, in the event that any arbitral, administrative, judicial, or
analogous action, claim, or proceeding is instituted (or threatened to be
instituted) by a Governmental Entity or any other party relating to or in
connection with the transactions contemplated hereby or by any of the other
Transaction Documents (“Transaction Litigation”), neither party shall be
required to contest and resist any such Transaction Litigation or to seek to
have vacated, lifted, reversed, or overturned any judgment, ruling, order, writ,
injunction, or decree, whether temporary, preliminary, or permanent, that is in
effect and that prohibits, prevents, or restricts consummation or implementation
of the transactions contemplated hereby or by any of the other Transaction
Documents.  Each party shall keep the other party reasonably informed with
respect to any Transaction Litigation unless doing so would reasonably be likely
to jeopardize any privilege of such party regarding any such Transaction
Litigation (subject to such party using commercially reasonable efforts to
develop and implement, and cooperating in good faith with the other party in
developing and implementing, reasonable alternative arrangements to provide such
other party with such information).  Subject to the immediately preceding
sentence, each party shall promptly advise the other party orally and in writing
in connection with, and shall consult with each other with respect to, any
Transaction Litigation and shall in good faith give consideration to each
other’s advice with respect to such Transaction Litigation. In the event of
Transaction Litigation where a party hereto or its Affiliates is a named
defendant and the other party hereto or its Affiliates is not a named defendant,
the party who is or its Affiliates are a named defendant shall reimburse the
other party for its reasonable out-of-pocket expenses incurred in connection
with such Transaction Litigation.

(f)As promptly as practicable following the date hereof, the Company shall adopt
such amendments and take such further actions and do or cause to be done all
things necessary, proper, or advisable under Applicable Law to prevent the
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby from constituting a “change in control,”
“change of control,” or other similar term under any Company Benefit Plan.

(g)Notwithstanding anything herein to the contrary, from and after the earlier
of (i) the exercise of the Warrant in full and (ii) the expiration, termination,
or cancellation of the Warrant without the Warrant having been exercised in
full, no party shall have any further obligations under this Section 3.1;
provided, that this Section 3.1(g) shall in no way relieve any party with
respect to any breach by such party of this Section 3.1 prior to such time.

3.2Public Announcements

.

(a)The parties acknowledge that the Company’s initial announcement of the
transactions contemplated by this Agreement and the other Transaction Documents
to customers,

-14-

 

--------------------------------------------------------------------------------

 

suppliers, investors, employees, and otherwise (the “Initial Announcement”) and
the timing thereof has been agreed by the parties.  Other than the transmission
of the Initial Announcement at the time mutually agreed upon by the parties,
except as required by Applicable Law or by the rules or requirements of any
stock exchange on which the securities of a party are listed, no party shall
make, or cause to be made, or permit any of its Affiliates to make, any press
release or public announcement or other similar communications in respect of the
Transaction Documents or the transactions contemplated thereby without prior
written consent (not to be unreasonably withheld, conditioned, or delayed) of
the other party, to the extent such release, announcement, or communication
relates to the transactions contemplated hereby or by any of the other
Transaction Documents.  Notwithstanding the foregoing, no party shall be
required to receive the consent of the other party to any release, announcement,
or communication (including any filing required to be made under the Exchange
Act or the Securities Act) to the extent such release, announcement, or
communication includes information (i) with respect to the transactions
contemplated hereby or by any of the other Transaction Documents that is
consistent with the Initial Announcement, provided that such release,
announcement, or communication follows the Initial Announcement; (ii) that is
consistent with releases, announcements, or other communications previously
consented to by the other party in accordance with this Section 3.2; (iii) that
is required to be disclosed under GAAP; (iv) that has previously been released
by either of the parties hereto in respect of the transactions contemplated
hereby or the Transaction Documents without any violation of the terms of this
Agreement; or (v) as may be required in connection with any Form 4, Schedule
13D, Schedule 13G, Form 8-K, Form 10-Q, Form 10-K, Schedule 14A, or other
disclosure required by the Commission or other Governmental Entity to be made by
Amazon or the Company in connection with the transactions contemplated by the
Transaction Documents.  Notwithstanding the preceding sentence, to the extent
any disclosure (including communications with investors and analysts) relates to
the Transaction Documents or any transaction contemplated thereby and contains
any information inconsistent with the Initial Announcement or releases,
announcements or other communications previously consented to by the other party
in accordance with this Section 3.2 or that has previously been released by
either of the parties hereto in respect of the transactions contemplated hereby
or the Transaction Documents without any violation of the terms of this
Agreement, such disclosure shall be subject to the prior consent of the other
party (unless it is required to be in such form under Applicable Law), which
shall not be unreasonably withheld, conditioned, or delayed.

(b)Without limiting the foregoing, in recognition of the importance to the
Company and Amazon of taking appropriate steps to maintain the confidentiality
of agreements between the parties from the parties’ customers, competitors, and
suppliers, in the event that the Company is requested by the Commission or any
other regulatory body or stock exchange (the Commission and each such other
regulatory body or stock exchange, a “Disclosure Agency”), or legally required
to file or otherwise submit any agreement to which Amazon is a party (each a
“Disclosable Agreement”) or any excerpt from, summary of, or information
relating to any Disclosable Agreement with or to a Disclosure Agency the filing
or submission of which involves or could result in public disclosure of such
Disclosable Agreement or excerpt therefrom, summary thereof, or information
relating thereto, the Company will (1) promptly notify Amazon of such request or
requirement to file or otherwise submit the Disclosable Agreement or any excerpt
therefrom, summary thereof, or information relating thereto and any applicable
deadline for making such filing or submission, (2) use reasonable efforts to
persuade the Disclosure Agency that the Company is not required to file or
otherwise submit the Disclosable Agreement

-15-

 

--------------------------------------------------------------------------------

 

pursuant to applicable laws, rules, regulations, and ordinances, and to the
extent such efforts are not successful, (3) provide Amazon with a reasonable
opportunity to request (i) a redaction of any information in the Disclosable
Agreement or excerpt therefrom, summary thereof, or information relating thereto
(in addition to any redactions proposed by the Company) prior to filing or
submitting such Disclosable Agreement, excerpt therefrom, summary thereof, or
information relating thereto, and (ii) if requested or required by the
Disclosure Agency, the submission of one or more confidential treatment requests
in support of such redactions with such arguments as requested by Amazon,
including in response to any comments or requests for information issued by the
applicable Disclosure Agency, to which, in each case, the Company shall agree
absent a reasonable basis for objection (and shall provide Amazon prompt notice
of any such objection, the basis therefor and a reasonable opportunity to
consider and discuss such objection with the Company), (4) provide Amazon
(i) with copies of any comments and all other communications received from the
applicable Disclosure Agency with respect to the Disclosable Agreement or
confidential treatment thereof (including a reasonable summary of any oral
communications or other comments received other than in writing) as promptly as
reasonably practicable and (ii) with the Company’s proposed response to such
comments at least three (3) Business Days before such response is submitted to
the applicable Disclosure Agency, and (5) provide Amazon with a reasonable
opportunity to propose revisions within such three (3) Business Day-period to
such proposed response as requested by Amazon, and which revisions the Company
shall make absent a reasonable basis for objection (and shall provide Amazon
prompt notice of any such objection, the basis therefor and a reasonable
opportunity to consider and discuss such objection with the Company), and as
applicable, use its commercially reasonable efforts in responding to any such
comments in order to pursue assurance that confidential treatment will be
granted.  The Company will not file this Agreement, any Disclosable Agreement,
any excerpt therefrom, summary or portion thereof, or information relating
thereto with any Governmental Entity or regulatory body, including any
Disclosure Agency, or disclose any other confidential and/or commercially
sensitive information in any manner, except to the extent (i) permitted above,
or (ii) the Company determines in good faith based on the written advice of
outside counsel that making such filing or submission without adhering to the
requirements set forth above is necessary to comply with Applicable
Law.  Notwithstanding anything in Section 8.1 of this Agreement to the contrary,
the provisions of this Section 3.2(b) will survive for so long as any Commercial
Arrangements remain in effect.

3.3Expenses

.  Unless otherwise provided in any Transaction Document, each of the parties
shall bear and pay all costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated under the Transaction Documents,
including fees and expenses of its own financial or other consultants,
investment bankers, accountants, and counsel.

3.4Tax Treatment

.  No later than ninety (90) days after the Warrant Issuance, Amazon shall
provide the Company with a valuation of the Warrant for tax purposes, taking
into account the vesting schedule and any other relevant economic assumptions or
inputs with respect to such Warrant as determined by Amazon.  Such valuation
shall be binding on Amazon and the Company for all U.S. tax purposes. Duff &
Phelps, LLC will be engaged by Amazon to determine the Warrant valuation and to
produce a narrative valuation report.  Amazon will provide such narrative report
to the Company provided the Company agrees to execute a Notice and
Acknowledgment substantially in the form attached hereto as Exhibit A prior to
receipt of any information prepared on Amazon’s behalf pursuant to this
Section ‎3.4.  Amazon shall

-16-

 

--------------------------------------------------------------------------------

 

provide the Company with a reasonable opportunity to review such proposed
valuation, and shall in good faith take the Company’s views into account in
finalizing such proposed valuation.  Amazon and the Company agree to treat the
Warrant Issuance (i) as a closed, taxable transaction occurring on the date of
the Warrant Issuance, rather than as an open transaction, for U.S. tax purposes,
and (ii) not as a transaction in connection with the performance of services
within the meaning of Section 83 of the U.S. Internal Revenue Code of 1986, as
amended (or any successor thereto) (the “Code”).  Neither Amazon nor the Company
shall take any position for tax purposes that is inconsistent with the
foregoing, unless required by Applicable Law.

Article IV

ADDITIONAL AGREEMENTS

4.1Acquisition for Investment

.  Amazon acknowledges that the issuance of the Warrant and the Warrant Shares
has not been registered under the Securities Act or under any state securities
laws.  Amazon (i) acknowledges that it is acquiring the Warrant and the Warrant
Shares pursuant to an exemption from registration under the Securities Act
solely for its own account for investment with no present intention to
distribute them to any person in violation of the Securities Act or any other
applicable state securities laws, (ii) agrees that it shall not (and shall not
permit its subsidiaries to) sell or otherwise dispose of the Warrant or the
Warrant Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable state securities
laws, (iii) acknowledges that it has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Warrant Issuance and of making an
informed investment decision, and has conducted a review of the business and
affairs of the Company that it considers sufficient and reasonable for purposes
of consummating the Warrant Issuance, (iv) acknowledges that it is able to bear
the economic risk of the Warrant Issuance and is able to afford a complete loss
of such investment, and (v) acknowledges that it is an “accredited investor” (as
that term is defined by Rule 501 under the Securities Act).

4.2Legend

.  Amazon agrees that all certificates or other instruments representing the
Warrant and the Warrant Shares shall bear any legend as required by the “blue
sky” laws of any state and a restrictive legend substantially to the following
effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH
LAWS.  

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A TRANSACTION AGREEMENT, DATED AS OF OCTOBER 7,
2020, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC., A
DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE

-17-

 

--------------------------------------------------------------------------------

 

ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

Following (a) at Amazon’s request, the Company obtaining at its own cost an
opinion of counsel from a nationally recognized law firm, or (b) Amazon
presenting the Company at Amazon’s own cost with an opinion of counsel from a
nationally recognized law firm reasonably satisfactory, in form and substance,
to the Company, in each case for (a) or (b) that the Warrant Shares are eligible
to be transferred without restriction in accordance with Rule 144 under the
Securities Act, the Company shall at Amazon’s option either (i) promptly issue
new certificates or other instruments representing such Warrant Shares which
shall not contain such portion of the above legend that is no longer applicable,
or (ii) at the Company’s sole expense, including that of its transfer agent and
for same day processing, if applicable, shall promptly instruct its transfer
agent to use The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program to credit such aggregate number of Warrant Shares to which the
holder of the Warrant Shares is entitled pursuant to such exercise to such
holder’s or its designee’s balance account with DTC through its Deposit /
Withdrawal At Custodian (“DWAC”) system; provided that the holder of such
Warrant Shares surrenders to the Company the previously issued certificates or
other instruments.  Notwithstanding the foregoing, once any Warrant Shares are
registered under the Securities Act, and in the absence of any applicable
prospectus delivery requirements, the Company shall promptly cooperate with
Amazon, at the Company’s sole expense, including that of its transfer agent and
for same day processing, if applicable, to have such Warrant Shares deposited
via DWAC with such holder’s or its designee’s balance account with DTC.

4.3Anti-Takeover Provisions

.  The Company shall not take any action that would prevent Amazon from
exercising any of its rights under this Agreement or any of the other
Transaction Documents, or any of the transactions contemplated hereby or thereby
(a “Burdensome Action”), including by causing this Agreement or any of the other
Transaction Documents, or any of the transactions contemplated hereby or
thereby, to be subject to any requirements imposed by any Anti-Takeover
Provisions or subject in any manner to any “poison pill” or similar shareholder
rights plan, in each case the result of which would be to cause a Burdensome
Action to occur, and shall take all necessary steps within its control to exempt
(or ensure the continued exemption of) the transactions contemplated by the
Transaction Documents from any applicable Anti-Takeover Provisions, as now or
hereafter in effect.

4.4Transfer Restrictions

.

(a)Other than solely in the case of a Permitted Transfer, NV Investment Holdings
shall not Transfer:

(i) the Warrant at any time, or

(ii)the Warrant to any Person that, prior to the date of such Transfer, has
filed a Schedule 13D with the Commission, or Beneficially Owns 10% or greater
the shares of Common Stock and has filed a Schedule 13G, in either case with
respect to the shares of the Common Stock; provided that this Section
‎4.4(a)(ii) shall not apply

-18-

 

--------------------------------------------------------------------------------

 

to any open market sale of shares of the Common Stock or any bona fide
Underwritten Offering.

(b)“Permitted Transfers” means, in each case so long as such Transfer is in
accordance with Applicable Law and the provisions of the Company’s certificate
of incorporation and bylaws:

(i)a Transfer of the Warrant to Amazon or a wholly owned subsidiary of Amazon,
so long as such Transferee, to the extent it has not already done so, executes a
customary joinder to this Agreement, in form and substance reasonably acceptable
to the Company, in which such Transferee agrees to be subject to all covenants
and agreements of Amazon under this Agreement and makes all the representations
and warranties and/or acknowledgements set forth in Section 2.3 (although the
representation and warranty in Section 2.3(a) shall be made with respect to the
applicable jurisdiction of incorporation and to the extent the concept is
applicable in that jurisdiction) and Section 4.1;

(ii)a Transfer of the Warrant in connection with an Acquisition Transaction
approved by the Board (including if the Board (A) recommends that its
shareholders tender in response to a tender or exchange offer that, if
consummated, would constitute an Acquisition Transaction, or (B) does not
recommend that its shareholders reject any such tender or exchange offer within
the ten (10) Business Day-period specified in Rule 14e-2(a) under the Exchange
Act);

(iii)a Transfer of the Warrant if required by, or reasonably necessary in order
for, Amazon to obtain Governmental Approval for any acquisition (whether direct
or indirect, including by way of merger, share exchange, share purchase,
consolidation, or any similar transaction), provided that such acquisition is
not being undertaken by Amazon for the purpose of evading or avoiding the
transfer restrictions imposed by this Section 4.4;

(iv)a Transfer of the Warrant to the extent required under Applicable Law; or

(v)a Transfer of the Warrant with the prior written consent of the Company (such
consent not to be unreasonably withheld, conditioned, or delayed);

provided that any such Transfer pursuant to this Section 4.4 shall not be made
to any Competitor.

(c)Any Transfer or attempted Transfer of the Warrant in violation of this
Section 4.4 shall, to the fullest extent permitted by law, be null and void ab
initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register or other books and records of the Company.

4.5Right of Notice.  If at any time the Company proposes to enter into an
exclusivity agreement or other agreement that contemplates exclusivity with any
Person or Group (excluding Amazon or any of its subsidiaries) for the purpose of
pursuing an Acquisition Transaction, the Company shall promptly, and in any
event no later than ten (10) calendar days prior to entering

-19-

 

--------------------------------------------------------------------------------

 

into such agreement, provide written notice to Amazon, which notice shall
contain all terms of such proposed Acquisition Transaction as well as all
information or draft documentation which may impact Amazon in its capacity as a
holder of the Warrant.

Article V

INFORMATION

5.1Information Rights

.

(a)During the term of this Agreement, the Company shall prepare and provide, or
cause to be prepared and provided, to Amazon:

(i)if the Company is a Reporting Company, then within the time periods
applicable to the Company under Section 13(a) or 15(d) of the Exchange Act (the
“Reporting Company Filing Dates”), all interim and annual financial statements
required to be contained in a filing with the Commission on Forms 10-K and 10-Q,
provided that the requirements of this clause shall be deemed satisfied to the
extent such information is publicly filed on EDGAR on or by the applicable
Reporting Company Filing Date; and

(ii)if the Company is not a Reporting Company at any time, the information set
forth on Schedule 5.1(a) within the respective time periods set forth therein.

(b)During the term of this Agreement, the Company shall consider and respond
promptly and in good faith to reasonable requests for information, to the extent
already existing or that can be prepared without excessive cost or management
time, regarding the Company and its subsidiaries from Amazon in its capacity as
a shareholder of the Company.  Without limiting the generality of the foregoing,
the Company and its subsidiaries shall not be required to provide any such
information if (i) the Company determines that such information is competitively
sensitive, (ii) the Company determines in good faith that providing such
information would adversely affect the Company (taking into account the nature
of the request and the facts and circumstances at such time) other than to a de
minimis extent, or (iii) providing such information (A) would reasonably be
expected to jeopardize an attorney-client privilege or cause a loss of attorney
work product protection, (B) would violate a confidentiality obligation to any
person in effect on the date of this Agreement, or (C) would, based on the
written advice of the Company’s outside legal counsel, violate any Applicable
Law; provided, that, with respect to clauses (i)-(iii), the Company uses
reasonable efforts, and cooperates in good faith with Amazon, to develop and
implement reasonable alternative arrangements to provide Amazon (and its
Representatives) with the intended benefits of this Section 5.1.

(c)In furtherance of and not in limitation of any other similar agreement Amazon
or any of its Representatives may have with the Company or its subsidiaries,
Amazon hereby agrees that all Confidential Information in its possession
obtained solely pursuant to this Section 5.1 with respect to the Company shall
be kept confidential by it and shall not be disclosed by it in any manner
whatsoever, except as permitted by this Section ‎5.1(c).  For the avoidance of
doubt, any confidential information received by either party in connection with
any

-20-

 

--------------------------------------------------------------------------------

 

of the Commercial Arrangements shall be governed by the terms of any applicable
agreement related to such Commercial Arrangements.  Any Confidential Information
may be disclosed:

(i)by Amazon (x) to any of its Affiliates or (y) to its or its Affiliate’s
respective directors, managers, officers, employees, and authorized
representatives (including attorneys, accountants, consultants, bankers, and
financial advisors thereof) (each of the Persons described in clauses (x) and
(y), collectively, the “Representatives” of Amazon), in each case, solely if and
to the extent any such Person needs to be provided such Confidential Information
to assist Amazon or its Affiliates in evaluating or reviewing its existing
investment, or with respect to the exercise of the Warrant, its prospective
investment, in the Company, including in connection with the disposition thereof
or voting shares of Common Stock.  Each Representative shall be deemed to be
bound by the provisions of this Section 5.1(c) and Amazon shall be responsible
for any breach of this Section 5.1(c) (or such other agreement or obligation, as
applicable) by any of its Representatives;

(ii)by Amazon or any of its Representatives to the extent the Company consents
in writing;

(iii)by Amazon or any of its Representatives to a potential Transferee (so long
as such Transfer is permitted hereunder); provided, that such Transferee agrees
to be bound by the provisions of this Section 5.1(c) (or a confidentiality
agreement having restrictions substantially similar to this Section 5.1(c)); or

(iv)by Amazon or any of its Representatives to the extent that Amazon or such
Representative has been advised by its counsel that such disclosure is required
to be made by it under Applicable Law or by a Governmental Entity; provided,
that prior to making such disclosure, such Person uses commercially reasonable
efforts to preserve the confidentiality of the Confidential Information to the
extent permitted by Applicable Law, including, to the extent practicable and
permitted by Applicable Law, consulting with the Company regarding such
disclosure, and if reasonably requested by the Company, assisting the Company,
at the Company’s expense, in seeking a protective order to prevent the requested
disclosure; provided, further, that Amazon or such Representative, as the case
may be, uses commercially reasonable efforts to disclose only that portion of
the Confidential Information as is requested by the applicable Governmental
Entity or as is, based on the advice of its counsel, legally required or
compelled; and provided, further, that the parties hereto expressly agree that
notwithstanding anything in the Confidentiality Agreement or any other
confidentiality agreement between or among the Company, Amazon, or any of their
respective subsidiaries or Representatives to the contrary, any Confidential
Information that is permitted to be disclosed in any manner pursuant to this
Agreement can be so disclosed.

5.2Tax Reporting Requirements

.

(a)The Company will provide Amazon with any information reasonably requested by
Amazon and within the Company’s possession or that can be provided with the use

-21-

 

--------------------------------------------------------------------------------

 

of reasonable efforts to allow Amazon to comply with Applicable Law related to
taxes or to avail itself of any provision of Applicable Law related to taxes.  

(b)The Company shall maintain its status as a domestic corporation for U.S.
federal income tax purposes.

(c)In connection with the preparation of its U.S. federal income tax return, the
Company will ask its tax return preparer or shall make due inquiry with a Tax
Advisor selected by it regarding the Company’s obligation to comply with the
reporting requirements under Sections 6038, 6038B, and 6046 of the Code, and the
Company shall comply with any such applicable requirements.  To the extent that
Amazon is subject to the same reporting requirements, the Company shall file on
Amazon’s behalf if permitted by applicable law.  The Company shall also provide
Amazon with any such filings under such sections for Amazon’s review fifteen
(15) days prior to the due date for filing (including extensions).  To the
extent that the Company does not have a filing requirement under such sections,
the Company shall provide such information to Amazon as may be reasonably
requested by Amazon that necessary to fulfill Amazon’s obligations thereunder as
a result of the Warrant Issuance or the acquisition of Warrant Shares hereunder.

5.3Standstill Provisions.

(a)Amazon agrees that from the date of this Agreement until an Amazon Standstill
Termination Event (such period, the “Standstill Period”), without the prior
written approval of the Board, Amazon shall not, directly or indirectly, and
shall cause its subsidiaries not to:

(i)acquire, agree to acquire, propose, or offer to acquire, by purchase or
otherwise, Equity Securities of the Company, other than:

(A)Warrant Shares acquired by NV Investment Holdings in accordance with the
Transaction Agreements;

(B)as a result of any stock split, stock dividend, or distribution, other
subdivision, reorganization, reclassification, or similar capital transaction
involving Equity Securities of the Company; or

(C)pursuant to and in accordance with Section ‎4.4(b)(i);

(ii)make, or in any way participate or engage in, any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Commission) (whether
or not relating to the election or removal of directors) to vote any Voting
Securities, or disclose how Amazon intends to vote its Voting Securities on any
contested election of directors or any contested proposal relating to an
Acquisition Proposal, unless such disclosure is determined by Amazon in good
faith, based on the advice of its legal counsel, to be reasonably required by
Applicable Law;

-22-

 

--------------------------------------------------------------------------------

 

(iii)call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal for action by stockholders of the Company;

(iv)nominate or seek to nominate, directly or indirectly, any Person to the
Board;

(v)deposit any Voting Securities in a voting trust or similar contract or
agreement or subject any Voting Securities to any voting agreement, pooling
arrangement, or similar arrangement, or grant any proxy with respect to any
Voting Securities (in each case, other than to the Company or a Person specified
by the Company in a proxy card (paper or electronic) provided to stockholders of
the Company by or on behalf of the Company);

(vi)make any public announcement with respect to, enter, agree to enter into,
propose or offer to enter into, any merger, business combination,
recapitalization, restructuring, change in control transaction, or other similar
extraordinary transaction involving the Equity Securities of the Company or any
of its subsidiaries, or purchase of a material portion of the assets,
properties, or Equity Securities of the Company, other than acquisitions of
Equity Securities as follows:

(A)Warrant Shares acquired by NV Investment Holdings in accordance with the
Transaction Agreements;

(B)as a result of any stock split, stock dividend, or distribution, other
subdivision, reorganization, reclassification, or similar capital transaction
involving Equity Securities of the Company;

(C)pursuant to and in accordance with Section ‎4.4(b)(i); or

(D)Equity Securities of the Company representing less than five percent (5%) of
the outstanding shares of Common Stock held by a Person acquired by Amazon or
its subsidiaries; provided that such Equity Securities of the Company were
acquired by such acquired Person prior to it entering into an agreement with
Amazon to be acquired and not in contemplation of, or in connection with,
Amazon’s acquisition of such Person and subject to Section ‎4.4(b)(iii), Amazon
agrees to dispose of those Equity Securities and to reasonably cooperate with
the Company to establish a reasonable time table and other reasonable parameters
for so doing so as to minimize the impact of such disposition on the trading
market for the Common Stock; provided that in connection with such disposition,
Amazon shall not be required to take any action that would be likely to
adversely affect the value of the Equity Securities.

(vii)otherwise act, alone or in concert with others, to seek to control or
influence the management or the policies of the Company (for the avoidance of
doubt, excluding any such act to the extent in its capacity as a commercial
counterparty, customer, supplier, industry participant, or the like);

-23-

 

--------------------------------------------------------------------------------

 

(viii)take any action that would reasonably be expected to require the Company
to make a public announcement regarding any of the events described above;

(ix)advise or knowingly assist or knowingly encourage or enter into any
discussions, negotiations, agreements, or arrangements with any other Persons in
connection with the foregoing;

(x)form, join, or in any way participate in a Group (other than with its
subsidiary that is bound by the restrictions of this Section 5.3(a) or a Group
that consists solely of Amazon and/or any of its subsidiaries), with respect to
any Voting Securities or otherwise in connection with any of the foregoing; or

(xi)publicly disclose any intention, plan, or proposal with respect to any of
the foregoing.

For the avoidance of doubt, this Section 5.3 shall not prohibit Amazon from
exercising any rights or taking any action under the Commercial Arrangements.
Amazon shall not be deemed in breach of this Section 5.3 if Amazon or any of its
subsidiaries acquires Equity Securities, Derivative Instruments, or debt
securities of the Company in an amount representing less than two percent (2%)
of such outstanding Equity Securities, Derivative Instruments, or debt
securities, and promptly after receiving written notice from the Company that
such Equity Securities, Derivative Instruments, or debt securities were acquired
in contravention of this Section 5.3, sells or otherwise disposes of such Equity
Securities, Derivative Instruments, or debt securities. In addition, Amazon
shall not, directly or indirectly, and shall not permit any of its subsidiaries,
directly or indirectly, to, contest the validity of this Section 5.3 or, subject
to Section 5.3(b), seek a waiver, amendment, or release of any provisions of
this Section 5.3 (including this sentence) (whether by legal action or
otherwise).

(b)Notwithstanding anything to the contrary contained herein or in any of the
other Transaction Documents, including Section 5.3(a) hereof, Amazon shall not
be prohibited or restricted from making and submitting to the Company and/or the
Board, any Acquisition Proposal that is not intended to require the Company to
disclose such proposal, or any confidential request for the Company and/or the
Board to waive, amend, or provide a release of any provision of this Section 5.3
(whether or not in connection with such Acquisition Proposal); provided that any
such Acquisition Proposal and/or confidential request shall by its terms
terminate if it is publicly disclosed or announced by Amazon (except in the
event that such public disclosure is required by Applicable Law) without the
prior approval of the Board. If the Company (through the Board or otherwise)
shall have commenced a process to solicit Acquisition Proposals from third
parties, then the Company will promptly notify Amazon of such determination and
any information provided to Amazon in connection with such notice, including,
without limitation, the fact that the Company has provided such notice to
Amazon, shall be kept confidential by Amazon, except to the extent information
is permitted to be disclosed or used by Section ‎5.1(c).

(c)Notwithstanding anything to the contrary herein, the provisions of this
Section 5.3 shall become void and of no further force and effect upon (i) the
public

-24-

 

--------------------------------------------------------------------------------

 

announcement by the Company that it has entered into a definitive agreement with
a Person other than Amazon or any of its subsidiaries for a transaction
involving a Business Combination or (ii) if any Person other than Amazon or any
of its subsidiaries commences a tender or exchange offer which, if consummated,
would constitute a Business Combination; provided, however, that with respect to
clauses (i) and (ii) of this sentence, Amazon shall not have materially breached
any of the provisions of this Section 5.3.

(d)An “Amazon Standstill Termination Event” shall be deemed to occur if, as of
the end of any Business Day following the date of this Agreement, Amazon and its
subsidiaries Beneficially Own shares of Common Stock collectively representing
less than 5% of the outstanding shares of Common Stock; provided, however, that
if the Beneficial Ownership of Amazon and its subsidiaries collectively
represents at least 5% of the outstanding shares of Common Stock at any time
within one year following such occurrence, then the provisions of this Section
5.3 shall automatically again become applicable to Amazon.

5.4Survival

.  Notwithstanding anything in this Agreement, this Article V shall survive
termination of this Agreement pursuant to Section 8.1, and will continue until
the date that the Beneficial Ownership of Amazon, in the aggregate, of shares of
Common Stock is less than two percent (2.0%) on a fully diluted basis (or in the
case of Section 5.3, an Amazon Standstill Termination Event); provided, that
Section 5.2 shall survive with respect to the taxable year in which such date
occurs.

Article VI

REGISTRATION

6.1Demand Registrations

.

(a)Subject to the terms and conditions hereof, solely during any period that the
Company is then ineligible under Applicable Law to register Registrable
Securities on a registration statement on Form S-3 or any successor form thereto
(“Form S-3”), or if the Company is so eligible but has failed to comply with its
obligations under Section ‎6.3, any Demand Shareholder(s) (whether singular or
plural, referred to herein as “Requesting Shareholders”) shall be entitled to
make no more than four (4) written requests of the Company (each, a “Demand”)
for registration under the Securities Act of an amount of Registrable Securities
then held by such Requesting Shareholders that equals or is greater than the
Registrable Amount (a “Demand Registration,” and such registration statement, a
“Demand Registration Statement”), the first two (2) of which will be at the
Company’s sole expense and the second two (2) of which the Requesting
Shareholders will pay the reasonable out-of-pocket expenses of the Company in
connection therewith.  Thereupon, the Company shall, subject to the terms of
this Agreement, file the registration statement no later than thirty (30) days
after receipt of a Demand and shall use its commercially reasonable efforts to
effect the registration as promptly as practicable under the Securities Act of:

(i)the Registrable Securities which the Company has been so requested to
register by the Requesting Shareholders for disposition in accordance with the
intended method of disposition stated in such Demand;

-25-

 

--------------------------------------------------------------------------------

 

(ii)all other Registrable Securities which the Company has been requested to
register pursuant to Section 6.1(b), but subject to Section 6.1(g); and

(iii)all shares of Common Stock which the Company may elect to register in
connection with any offering of Registrable Securities pursuant to this
Section 6.1, but subject to Section 6.1(g);

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
shares of Common Stock, if any, to be so registered.

(b)A Demand shall specify:  (i) the aggregate number of Registrable Securities
requested to be registered in such Demand Registration, (ii) the intended method
of disposition in connection with such Demand Registration, to the extent then
known, and (iii) the identity of the Requesting Shareholder(s).  Within five (5)
days after receipt of a Demand, the Company shall give written notice of such
Demand to all other holders of Registrable Securities.  The Company shall
include in the Demand Registration covered by such Demand all Registrable
Securities with respect to which the Company has received a written request for
inclusion therein within five (5) days after the Company’s notice required by
this paragraph has been given, provided that if such five (5)-day period ends on
a day that is not a Business Day, such period shall be deemed to end on the next
succeeding Business Day.  Each such written request shall comply with the
requirements of a Demand as set forth in this Section 6.1(b).

(c)A Demand shall not be deemed to have been made and shall not count for
purposes of the limitation on Demands in Section ‎6.1(a) (i) unless the Demand
Registration Statement with respect thereto has become effective and has
remained effective for a period of at least one hundred five (105) days or such
shorter period in which all Registrable Securities included in such Demand
Registration have actually been sold or otherwise disposed of thereunder
(provided, that such period shall be extended for a period of time equal to the
period the holders of Registrable Securities refrain from selling any securities
included in such registration statement at the request of the Company or the
lead managing underwriter(s) pursuant to the provisions of this Agreement) or
(ii) if, after it has become effective, such Demand Registration becomes
subject, prior to one hundred five (105) days after effectiveness, to any stop
order, injunction, or other order or requirement of the Commission or other
Governmental Entity, other than by reason of any act or omission by the
applicable Selling Shareholders.

(d)Demand Registrations shall be on such appropriate registration form of the
Commission as shall be selected by the Company and reasonably acceptable to the
Requesting Shareholders.

(e)The Company shall not be obligated to (i) subject to Section 6.1‎(c),
maintain the effectiveness of a registration statement under the Securities Act
filed pursuant to a Demand Registration for a period longer than one hundred
five (105) days or (ii) effect any Demand Registration (A) within ninety (90)
days of a “firm commitment” Underwritten Offering in which all Demand
Shareholders were offered “piggyback” rights pursuant to Section 6.2 (subject to
Section 6.2(b)) and at least fifty percent (50%) of the number of Registrable

-26-

 

--------------------------------------------------------------------------------

 

Securities requested by such Demand Shareholders to be included in such Demand
Registration were included, (B) within ninety (90) days of the completion of any
other Demand Registration (including, for the avoidance of doubt, any
Underwritten Offering pursuant to any Shelf Registration Statement), (C) within
ninety (90) days of the completion of any other Underwritten Offering by the
Company or any shorter period during which the Company has agreed not to effect
a registration or public offering of securities (in each case only to the extent
that the Company has undertaken contractually to the underwriters of such
Underwritten Offering not to effect any registration or public offering of
securities), or (D) if, in the Company’s reasonable judgment, it is not feasible
for the Company to proceed with the Demand Registration because of the
unavailability of audited or other required financial statements of the Company
or any other Person; provided, that the Company shall (I) use its commercially
reasonable efforts to obtain such financial statements as promptly as
practicable and (II) shall be liable for and promptly indemnify Amazon for all
Losses incurred by Amazon or its Affiliates that arise out of or relate to the
unavailability of such financial statements.

(f)The Company shall be entitled to (i) postpone (upon written notice to the
Demand Shareholders) the filing or the effectiveness of a registration statement
for any Demand Registration, (ii) cause any Demand Registration Statement to be
withdrawn and its effectiveness terminated, and (iii) suspend the use of the
prospectus forming part of any registration statement, in each case during a
period outside of a Trading Window until the commencement of a Trading Window.

(g)If, in connection with a Demand Registration that involves an Underwritten
Offering, the lead managing underwriter(s) advise(s) the Company that, in its
(their) good faith opinion, the inclusion of all of the securities sought to be
registered in connection with such Demand Registration would adversely affect
the success thereof, then the Company shall include in such registration
statement only such securities as the Company is advised by such lead managing
underwriter(s) can be sold without such adverse effect as follows and in the
following order of priority:  (i) first, up to the number of Registrable
Securities requested to be included in such Demand Registration by the Demand
Shareholders, which, in the opinion of the lead managing underwriter(s), can be
sold without adversely affecting the success thereof, pro rata among such Demand
Shareholders on the basis of the number of such Registrable Securities requested
to be included by such Demand Shareholders; (ii) second, securities the Company
proposes to sell; and (iii) third, all other securities of the Company duly
requested to be included in such registration statement, pro rata on the basis
of the amount of such other securities requested to be included or such other
allocation method determined by the Company.

(h)Any time that a Demand Registration involves an Underwritten Offering, the
Requesting Shareholder(s) shall select the investment banker(s) and manager(s)
that will serve as managing underwriters (including which such managing
underwriters will serve as lead or co-lead) and underwriters with respect to the
offering of such Registrable Securities; provided, that such investment
banker(s) and manager(s) shall be reasonably acceptable to the Company (such
acceptance not to be unreasonably withheld, conditioned, or delayed).

-27-

 

--------------------------------------------------------------------------------

 

6.2Piggyback Registrations

.

(a)Subject to the terms and conditions hereof, whenever the Company proposes to
register any Common Stock (or any other securities that are of the same class or
series as any Registrable Securities that are not shares of Common Stock) under
the Securities Act (other than a registration by the Company (i) on Form S-4 or
any successor form thereto, (ii) on Form S-8 or any successor form thereto,
(iii) pursuant to Section 6.3, or (iv) pursuant to Section 6.1) (a “Piggyback
Registration”), whether for its own account or for the account of others, the
Company shall give all Demand Shareholders prompt written notice thereof (but
not less than ten (10) Business Days prior to the filing by the Company with the
Commission of any registration statement with respect thereto).  Such notice (a
“Piggyback Notice”) shall specify the number of shares of Common Stock (or other
securities, as applicable) proposed to be registered, the proposed date of
filing of such registration statement with the Commission, the proposed means of
distribution, the proposed managing underwriter(s) (if any), and a good faith
estimate by the Company of the proposed minimum offering price of such shares of
Common Stock (or other securities, as applicable), in each case to the extent
then known.  Subject to Section 6.2(b), the Company shall include in each such
Piggyback Registration all Registrable Securities held by Demand Shareholders (a
“Piggyback Seller”) with respect to which the Company has received written
requests (which written requests shall specify the number of Registrable
Securities requested to be disposed of by such Piggyback Seller) for inclusion
therein within ten (10) days after such Piggyback Notice is received by such
Piggyback Seller.

(b)If, in connection with a Piggyback Registration that involves an Underwritten
Offering, the lead managing underwriter(s) advise(s) the Company that, in its
opinion, the inclusion of all the securities sought to be included in such
Piggyback Registration by (w) the Company, (x) other Persons who have sought to
have shares of Common Stock registered in such Piggyback Registration pursuant
to rights to demand (other than pursuant to so-called “piggyback” or other
incidental or participation registration rights) such registration (such Persons
being “Other Demanding Sellers”), (y) the Piggyback Sellers, and (z) any other
proposed sellers of shares of Common Stock (such Persons being “Other Proposed
Sellers”), as the case may be, would materially and adversely affect the success
thereof, then the Company shall include in the registration statement applicable
to such Piggyback Registration only such securities as the Company is so advised
by such lead managing underwriter(s) can be sold without such an effect, as
follows and in the following order of priority:

(i)if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of shares of Common Stock (or other
securities, as applicable) to be sold by the Company as the Company, in its
reasonable judgment, shall have determined, (B) second, Registrable Securities
of Piggyback Sellers, pro rata on the basis of the number of Registrable
Securities proposed to be sold by such Piggyback Sellers, (C) third, shares of
Common Stock sought to be registered by Other Demanding Sellers, pro rata on the
basis of the number of shares of Common Stock proposed to be sold by such Other
Demanding Sellers, and (D) fourth, other shares of Common Stock proposed to be
sold by any Other Proposed Sellers; or

(ii)if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of shares of Common Stock (or

-28-

 

--------------------------------------------------------------------------------

 

other securities, as applicable) sought to be registered by each Other Demanding
Seller pro rata in proportion to the number of securities sought to be
registered by all such Other Demanding Sellers, (B) second, Registrable
Securities of Piggyback Sellers, pro rata on the basis of the number of
Registrable Securities proposed to be sold by such Piggyback Sellers, (C) third,
shares of Common Stock to be sold by the Company, and (D) fourth, other shares
of Common Stock proposed to be sold by any Other Proposed Sellers.

(c)For clarity, in connection with any Underwritten Offering under this
Section 6.2 for the Company’s account, the Company shall not be required to
include the Registrable Securities of a Piggyback Seller in the Underwritten
Offering unless such Piggyback Seller accepts the terms of the underwriting as
agreed upon between the Company and the lead managing underwriter(s), which
shall be selected by the Company.

(d)If, at any time after giving written notice of its intention to register any
shares of Common Stock (or other securities, as applicable) as set forth in this
Section 6.2 and prior to the time the registration statement filed in connection
with such Piggyback Registration is declared effective, the Company shall
determine for any reason not to register such shares of Common Stock (or other
securities, as applicable), the Company may, at its election, give written
notice of such determination to the Piggyback Sellers within five (5) Business
Days thereof and thereupon shall be relieved of its obligation to register any
Registrable Securities in connection with such particular withdrawn or abandoned
Piggyback Registration; provided, that, if permitted pursuant to Section 6.1,
the Demand Shareholders may continue the registration as a Demand Registration
pursuant to the terms of Section 6.1.

6.3Shelf Registration Statement

.

(a)Subject to the terms and conditions hereof, and further subject to the
availability of Form S-3 to the Company, any of the Demand Shareholders may by
written notice delivered to the Company (the “Shelf Notice”) require the Company
to file as soon as reasonably practicable, and to use commercially reasonable
efforts to cause to be declared effective by the Commission as soon as
reasonably practicable after such filing date, a Form S-3, providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of an amount
of Registrable Securities then held by such Demand Shareholders that equals or
is greater than the Registrable Amount (the “Shelf Registration Statement”).  To
the extent the Company is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act), the Company shall file the Shelf Registration
Statement in the form of an automatic shelf registration statement (as defined
in Rule 405 under the Securities Act) or any successor form thereto.  If
registering a number of Registrable Securities, the Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
automatic shelf registration statement at the time of filing of the automatic
shelf registration statement and shall not elect to pay any portion of the
registration fee on a deferred basis.  The Company may also amend an existing
registration statement on Form S-3, including by post-effective amendment, in
order to fulfill its obligations hereunder.

(b)Within five (5) days after receipt of a Shelf Notice pursuant to
Section 6.3(a), the Company will deliver written notice thereof to all other
holders of Registrable Securities.  Each other holder of Registrable Securities
may elect to participate with respect to its

-29-

 

--------------------------------------------------------------------------------

 

Registrable Securities in the Shelf Registration Statement in accordance with
the plan and method of distribution set forth, or to be set forth, in such Shelf
Registration Statement by delivering to the Company a written request to so
participate within five (5) days after the Shelf Notice is received by any such
holder of Registrable Securities.

(c)Subject to Section 6.3(d), the Company shall use its commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the date on which all Registrable Securities covered by the Shelf Registration
Statement have been sold thereunder in accordance with the plan and method of
distribution disclosed in the prospectus included in the Shelf Registration
Statement, or otherwise cease to be Registrable Securities.  

(d)Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
holders of Registrable Securities who elected to participate in the Shelf
Registration Statement, to require such holders of Registrable Securities to
suspend the use of the prospectus for sales of Registrable Securities under the
Shelf Registration Statement during any period outside of a Trading Window.

(e)During a Trading Window and without any further request from a holder of
Registrable Securities, the Company, to the extent necessary, shall as promptly
as reasonably practicable prepare a post-effective amendment or supplement to
the Shelf Registration Statement or the prospectus, or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(f)At any time that a Shelf Registration Statement is effective, if any Demand
Shareholder delivers a notice to the Company (a “Take-Down Notice”) stating that
it intends to sell all or part of its Registrable Securities included by it on
the Shelf Registration Statement (a “Shelf Offering”), then the Company shall
amend or supplement the Shelf Registration Statement as may be necessary in
order to enable such Registrable Securities to be distributed pursuant to the
Shelf Offering (taking into account, solely in connection with a Marketed
Underwritten Shelf Offering, the inclusion of Registrable Securities by any
other holders pursuant to this Section 6.3).  In connection with any Shelf
Offering that is an Underwritten Offering and where the plan of distribution set
forth in the applicable Take-Down Notice includes a customary “road show”
(including an “electronic road show”) or other substantial marketing effort by
the Company and the underwriters (a “Marketed Underwritten Shelf Offering”):

(i)such proposing Demand Shareholder(s) shall also deliver the Take-Down Notice
to all other Demand Shareholders included on the Shelf Registration Statement
and permit each such holder to include its Registrable Securities included on
the Shelf Registration Statement in the Marketed Underwritten Shelf Offering if
such holder notifies the proposing Demand Shareholder(s) and the Company within
two (2) Business Days after delivery of the Take-Down Notice to such holder; and

-30-

 

--------------------------------------------------------------------------------

 

(ii)if the lead managing underwriter(s) advises the Company and the proposing
Demand Shareholder(s) that, in its opinion, the inclusion of all of the
securities sought to be sold in connection with such Marketed Underwritten Shelf
Offering would materially and adversely affect the success thereof, then there
shall be included in such Marketed Underwritten Shelf Offering only such
securities as the proposing Demand Shareholder(s) is advised by such lead
managing underwriter(s) can be sold without such adverse effect, and such number
of Registrable Securities shall be allocated in the same manner as described in
Section 6.1(g).  Except as otherwise expressly specified in this Section 6.3,
any Marketed Underwritten Shelf Offering shall be subject to the same
requirements, limitations, and other provisions of this Article VI as would be
applicable to a Demand Registration (i.e., as if such Marketed Underwritten
Shelf Offering were a Demand Registration), including Section 6.1(e)(ii) and
Section ‎6.1(g) and including that each such Take-Down Notice shall be counted
as a Demand Registration and the aggregate number of Take-Down Notices and
Demand Registrations shall not exceed four (4).

(g)Notwithstanding any other provision of this Agreement, if the requesting
Demand Shareholder wishes to engage in a block sale (including a block sale off
of a Shelf Registration Statement or an effective automatic shelf registration
statement, or in connection with the registration of the Registrable Securities
under an automatic shelf registration statement for purposes of effectuating a
block sale), then notwithstanding the foregoing or any other provisions
hereunder, no Demand Shareholder shall be entitled to receive any notice of or
have its Registrable Securities included in such block sale.

(h)Any time that a Shelf Offering involves a Marketed Underwritten Shelf
Offering, the Requesting Shareholder(s) shall select the investment banker(s)
and manager(s) that will serve as managing underwriters (including which such
managing underwriters will serve as lead or co-lead) and underwriters with
respect to the offering of such Registrable Securities; provided, that such
investment banker(s) and manager(s) shall be reasonably acceptable to the
Company (such acceptance not to be unreasonably withheld, conditioned, or
delayed).

6.4Withdrawal Rights

.  Any holder of Registrable Securities having notified or directed the Company
to include any or all of its Registrable Securities in a registration statement
under the Securities Act shall have the right to withdraw any such notice or
direction with respect to any or all of the Registrable Securities designated by
it for registration by giving written notice to such effect to the Company prior
to the effective date of such registration statement.  In the event of any such
withdrawal, the Company shall not include such Registrable Securities in the
applicable registration and such Registrable Securities shall continue to be
Registrable Securities for all purposes of this Agreement (subject to the other
terms and conditions of this Agreement).  No such withdrawal shall affect the
obligations of the Company with respect to the Registrable Securities not so
withdrawn; provided, however, that in the case of a Demand Registration, if such
withdrawal shall reduce the number of Registrable Securities sought to be
included in such registration below the Registrable Amount, then the Company
shall as promptly as practicable give each Demand Shareholder seeking to
register Registrable Securities notice to such effect, and within five (5) days
following the delivery of such notice, such Demand Shareholder still seeking
registration shall, by written notice to the Company, elect

-31-

 

--------------------------------------------------------------------------------

 

to register additional Registrable Securities to satisfy the Registrable Amount
or elect that such registration statement not be filed, or if theretofore filed,
be withdrawn.  During such five (5)-day period, the Company shall not file such
registration statement if not theretofore filed, or if such registration
statement has been theretofore filed, the Company shall not seek, and shall use
commercially reasonable efforts to prevent, the effectiveness thereof.  No
Demand Registration withdrawn pursuant to this Section 6.4 shall count against
the number of Demands which may have been made under Section 6.1(a) hereof.

6.5Hedging Transactions.

(a)The provisions of this Agreement relating to the registration, offer, and
sale of Registrable Securities shall apply also to (i) any transaction which
Transfers some or all of the economic risk of ownership of Registrable
Securities, including any forward contract, equity swap, put or call, put- or
call-equivalent position, collar, margin loan, sale of exchangeable security, or
similar transaction (including the registration, offer, and sale under the
Securities Act of Registrable Securities pledged to the counterparty to such
transaction or of securities of the same class as the underlying Registrable
Securities by the counterparty to such transaction in connection therewith), and
that the counterparty to such transaction shall be selected in the sole
discretion of the Demand Shareholders and (ii) any derivative transactions in
which a broker-dealer, other financial institution, or unaffiliated Person
(each, a “Hedging Counterparty”) may sell Registrable Securities covered by any
prospectus and the applicable prospectus supplement including short sale
transactions using Registrable Securities pledged by a Demand Shareholder or
borrowed from the Demand Shareholder or others and Registrable Securities
loaned, pledged, or hypothecated to any such party (each, a “Hedging
Transaction”); provided that the Demand Shareholder’s legal counsel has
determined in its reasonable judgment (after good faith consultation with
counsel of the Company) that it is reasonably necessary to register under the
Securities Act such Hedging Transaction.  Any written information regarding the
Hedging Transaction provided to the Company by a Hedging Counterparty for
inclusion in any registration statement, prospectus, or free writing prospectus
filed pursuant to this Section 6.5 shall, for purposes of Section 6.10(b), be
deemed to be written information provided by a Selling Shareholder for purposes
of Section 6.10(b).

(b)If in connection with a Hedging Transaction, a Hedging Counterparty or any
Affiliate thereof is (or may reasonably be considered) an underwriter or selling
shareholder, then such Hedging Counterparty shall be required to provide
customary indemnities to the Company regarding the plan of distribution and
related matters.

6.6Holdback Agreements

.

(a)Amazon shall enter into customary agreements restricting the sale or
distribution of Equity Securities of the Company (including sales pursuant to
Rule 144 under the Securities Act) to the extent required by the lead managing
underwriter(s) with respect to an applicable Underwritten Offering (regardless
of whether Amazon participates in such Underwritten Offering) during the period
commencing on the date of the request (which shall be no earlier than fourteen
(14) days prior to the expected “pricing” of such Underwritten Offering) and
continuing for not more than ninety (90) days after the date of the “final”
prospectus (or “final” prospectus supplement if the Underwritten

-32-

 

--------------------------------------------------------------------------------

 

Offering is made pursuant to a Shelf Registration Statement), pursuant to which
such Underwritten Offering shall be made.  The Company shall not include
Registrable Securities of any other Demand Shareholder in such an Underwritten
Offering unless such other Demand Shareholder enters into a customary agreement
restricting the sale or distribution of Equity Securities of the Company
(including sales pursuant to Rule 144 under the Securities Act) if requested by
the lead managing underwriter(s).

(b)If any Demand Registration or Shelf Offering involves an Underwritten
Offering, the Company will not effect any sale or distribution of shares of
Common Stock (or securities convertible into or exchangeable or exercisable for
shares of Common Stock) (other than a registration statement on Form S-4, Form
S-8, or any successor forms thereto) for its own account within sixty (60) days
(plus an extension period as may be proposed by the lead managing underwriter(s)
for such Underwritten Offering to address FINRA regulations regarding the
publication of research, or such shorter periods as the lead managing
underwriter(s) may agree with the Company) after the effective date of such
registration except as may otherwise be agreed between the Company and the lead
managing underwriter(s) of such Underwritten Offering.

6.7Registration Procedures

.

(a)If and whenever the Company is required to use commercially reasonable
efforts to effect the registration of any Registrable Securities under the
Securities Act as provided in Section 6.1, Section 6.2, or Section 6.3, the
Company shall as expeditiously as reasonably practicable:

(i)prepare and file with the Commission a registration statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use commercially reasonable efforts to cause
such registration statement to become and remain effective pursuant to the terms
of this Article VI; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the registration statement relating thereto;
provided, further, that before filing such registration statement or any
amendments thereto, the Company will furnish to the Demand Shareholders, which
are including Registrable Securities in such registration (“Selling
Shareholders”), their counsel and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment of such counsel, and other
documents reasonably requested by such counsel, including any comment letter
from the Commission, and, if requested by such counsel, the Company will provide
such counsel reasonable opportunity to participate in the preparation of such
registration statement and each prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants, and other advisors.  The Company shall not file any such
registration statement or prospectus or any amendments or supplements thereto
with respect to a Demand Registration to which the holders of a majority of
Registrable Securities held by the Requesting Shareholder(s), their counsel, or
the lead managing underwriter(s), if any, shall reasonably object, in writing,
on a

-33-

 

--------------------------------------------------------------------------------

 

timely basis, unless, in the opinion of the Company, such filing is necessary to
comply with Applicable Law;

(ii)except in the case of a Shelf Registration Statement, prepare and file with
the Commission such amendments, including post-effective amendments, and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
pursuant to the terms of this Article VI and comply in all material respects
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

(iii)in the case of a Shelf Registration Statement, prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Shelf Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Shelf Registration Statement
effective and to comply in all material respects with the provision of the
Securities Act with respect to the disposition of the Registrable Securities
subject thereto for a period ending on the date on which all the Registrable
Securities held by the Demand Shareholders cease to be Registrable Securities;

(iv)if requested by the lead managing underwriter(s), if any, or the holders of
a majority of the then outstanding Registrable Securities being sold in
connection with an Underwritten Offering, promptly include in a prospectus
supplement or post-effective amendment such information as the lead managing
underwriter(s), if any, and such holders may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 6.7(a)(iv) that are not, in the good faith written opinion of
outside counsel for the Company, in compliance with Applicable Law;

(v)furnish to the Selling Shareholders and each underwriter, if any, of the
securities being sold by such Selling Shareholders such number of conformed
copies of such registration statement and of each amendment and supplement
thereto, such number of copies of the prospectus contained in such registration
statement (including each preliminary prospectus and any summary prospectus) and
each free writing prospectus (as defined in Rule 405 of the Securities Act) (a
“Free Writing Prospectus”) utilized in connection therewith and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as such Selling
Shareholders and underwriter, if any, may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Selling Shareholders;

(vi)use commercially reasonable efforts to (I) register or qualify or cooperate
with the Selling Shareholders, the underwriters, if any, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities covered by
such registration statement under

-34-

 

--------------------------------------------------------------------------------

 

such other securities laws or “blue sky” laws of such jurisdictions as the
Selling Shareholders and any underwriter of the securities being sold by such
Selling Shareholders shall reasonably request, (II) keep each such registration
or qualification (or exemption therefrom) effective during the period such
registration statement is required to be kept effective, and (III) take any
other action which may be necessary or reasonably advisable to enable such
Selling Shareholders and underwriters to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Selling Shareholders,
except that the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (vi)
be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction, or (C) file a general consent to service of process in any such
jurisdiction;

(vii)use commercially reasonable efforts to cause such Registrable Securities
(if such Registrable Securities are shares of Common Stock) to be listed on each
securities exchange on which shares of Common Stock are then listed;

(viii)use commercially reasonable efforts to provide and cause to be maintained
a transfer agent and registrar for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration statement;

(ix)enter into such agreements (including an underwriting agreement) in form,
scope, and substance as is customary in underwritten offerings of shares of
Common Stock by the Company and use its commercially reasonable efforts to take
all such other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the lead managing underwriter(s), if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an Underwritten Offering, (A) the Company shall make
such representations and warranties to the holders of such Registrable
Securities and the underwriters, if any, with respect to the business of the
Company and its subsidiaries and the registration statement, prospectus, and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance, and scope as customarily made by
issuers in underwritten offerings, and, if true, confirm the same if and when
requested, (B) if any underwriting agreement has been entered into, the same
shall contain customary indemnification provisions and procedures with respect
to all parties to be indemnified pursuant to Section 6.10, except as otherwise
agreed by the holders of a majority of the Registrable Securities being sold,
and (C) the Company shall deliver such documents and certificates as reasonably
requested by the holders of a majority of the Registrable Securities being sold,
their counsel and the lead managing underwriter(s), if any, to evidence the
continued validity of the representations and warranties made pursuant to
sub-clause (A) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.  The above shall be done at each closing under such underwriting or
similar agreement, or as and to the extent required thereunder;

-35-

 

--------------------------------------------------------------------------------

 

(x)in connection with an Underwritten Offering, use commercially reasonable
efforts to obtain for the underwriter(s) (A) opinions of counsel for the
Company, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such underwriters and (B) “comfort” letters and updates thereof (or, in the case
of any such Person which does not satisfy the conditions for receipt of a
“comfort” letter specified in Statement on Auditing Standards No. 72, an “agreed
upon procedures” letter) signed by the independent public accountants who have
certified the Company’s financial statements included in such registration
statement, covering the matters customarily covered in “comfort” letters in
connection with underwritten offerings;

(xi)make available for inspection by the Selling Shareholders any underwriter
participating in any disposition pursuant to any registration statement and any
attorney, accountant, or other agent or Representative retained in connection
with such offering by such Selling Shareholders or underwriter (collectively,
the “Inspectors”), financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary, or as shall otherwise be reasonably requested, to enable
them to exercise their due diligence responsibility, and the Company shall cause
the officers, directors, and employees of the Company and its subsidiaries to
supply all information in each case reasonably requested by any such
Representative, underwriter, attorney, agent, or accountant in connection with
such registration statement; provided, however, that the Company shall not be
required to provide any information under this Section 6.7(a)(xi) if (A) the
Company believes, after written advice of outside counsel for the Company, that
to do so would cause the Company to forfeit an attorney-client privilege that
was applicable to such information or (B) either (1) the Company has requested
and been granted from the Commission confidential treatment of such information
contained in any filing with the Commission or documents provided supplementally
or otherwise or (2) the Company reasonably determines in good faith that such
Records are confidential and so notifies the Inspectors in writing, unless prior
to furnishing any such information with respect to clause (1) or (2) such
Selling Shareholder requesting such information enters into, and causes each of
its Inspectors to enter into, a confidentiality agreement on terms and
conditions reasonably acceptable to the Company; provided, further, that each
Selling Shareholder agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction or by another
Governmental Entity, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action seeking to prevent disclosure of the
Records deemed confidential;

(xii)as promptly as practicable notify in writing the Selling Shareholders and
the underwriters, if any, of the following events:  (A) the filing of the
registration statement, any amendment thereto, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement or any Free Writing Prospectus utilized in connection therewith, and,
with respect to the registration statement or any post-effective amendment
thereto, when the same has become effective; (B) any request by the Commission
or any other Governmental Entity for amendments or supplements to the
registration statement or the prospectus or for additional information; (C) the
issuance by the Commission of any stop order suspending the effectiveness of the

-36-

 

--------------------------------------------------------------------------------

 

registration statement or the initiation of any proceedings by any Person for
that purpose; (D) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or “blue sky” laws of any jurisdiction or the initiation or
threat of any proceeding for such purpose; (E) if at any time the
representations and warranties of the Company contained in any mutual agreement
(including any underwriting agreement) contemplated by Section 6.7(a)(ix) cease
to be true and correct in any material respect; and (F) upon the happening of
any event that makes any statement made in such registration statement or
related prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in such registration statement, prospectus or documents so that,
in the case of the registration statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and, at the request of any Selling Shareholder, the
Company shall promptly prepare and furnish to such Selling Shareholder a
reasonable number of copies of a supplement to or an amendment of such
registration statement or prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(xiii)use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the earliest
reasonable practicable date, except that, subject to the requirements of
Section 6.7(a)(vi), the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction where it would not but for the requirements of this clause (xiii)
be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction, or (C) file a general consent to service of process in any such
jurisdiction;

(xiv)cooperate with the Selling Shareholders and the lead managing
underwriter(s) to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under Applicable
Law) representing securities sold under any registration statement and enable
such securities to be in such denominations and registered in such names as the
lead managing underwriter(s) or such Selling Shareholders may request and keep
available and make available to the Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates;

(xv)cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

-37-

 

--------------------------------------------------------------------------------

 

(xvi)have appropriate executive officers of the Company prepare and make
presentations at a reasonable number of “road shows” and before analysts and
rating agencies, as the case may be, and other information meetings reasonably
organized by the underwriters, take other actions to obtain ratings for any
Registrable Securities (if they are eligible to be rated) and otherwise use its
commercially reasonable efforts to cooperate as reasonably requested by the
Selling Shareholders and the underwriters in the offering, marketing, or selling
of the Registrable Securities; provided, however, that the scheduling of any
such “road shows” and other meetings shall not materially and unduly interfere
with the normal operations of the business of the Company; and

(xvii)take all other actions reasonably requested by Amazon or the lead managing
underwriter(s) to effect the intent of this Agreement.

(b)The Company may require each Selling Shareholder and each underwriter, if
any, to furnish the Company in writing such information regarding each Selling
Shareholder or underwriter and the distribution of such Registrable Securities
as the Company may from time to time reasonably request in writing to complete
or amend the information required by such registration statement.

(c)Each Selling Shareholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (B), (C),
(D), (E), and (F) of Section 6.7(a)(xii), such Selling Shareholder shall
forthwith discontinue such Selling Shareholder’s disposition of Registrable
Securities pursuant to the applicable registration statement and prospectus
relating thereto until such Selling Shareholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6.7(a)(xii) or until
it is advised in writing by the Company that the use of the applicable
prospectus may be resumed and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus; provided, however, that the Company shall extend
the time periods under Section 6.1(c) with respect to the length of time that
the effectiveness of a registration statement must be maintained by the amount
of time the holder is required to discontinue disposition of such securities.

(d)With a view to making available to the holders of Registrable Securities the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a holder to sell securities of the
Company to the public without registration, the Company shall:

(i)use commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144 under the
Securities Act;

(ii)use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Exchange Act, at any time when the Company is subject to such reporting
requirements; and

(iii)furnish to any holder of Registrable Securities, promptly upon request, a
written statement by the Company as to its compliance with the reporting
requirements of

-38-

 

--------------------------------------------------------------------------------

 

Rule 144 under the Securities Act and of the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed or furnished by the Company with the Commission as such
holder may reasonably request in connection with the sale of Registrable
Securities without registration (in each case to the extent not readily publicly
available).

6.8Registration Expenses

. Subject to the limitation set forth in Section 6.1 relating to the third and
fourth Demand Registrations, all fees and expenses incident to the Company’s
performance of its obligations under this Article VI, including (a) all
registration and filing fees, including all fees and expenses of compliance with
securities and “blue sky” laws (including the reasonable and documented fees and
disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 6.7(a)(vi)) and
all fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 5121, except in the event
that Requesting Shareholders select the underwriters), (b) all printing
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with the Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by Amazon) and copying
expenses, (c) all messenger, telephone, and delivery expenses, (d) all fees and
expenses of the Company’s independent certified public accountants and counsel
(including with respect to “comfort” letters and opinions), (e) expenses of the
Company incurred in connection with any “road show,” other than any expense paid
or payable by the underwriters, and (f) reasonable and documented fees and
disbursements of one counsel for all holders of Registrable Securities whose
Registrable Securities are included in a registration statement, which counsel
shall be selected by, in the case of a Demand Registration, the Requesting
Shareholders, in the case of a Shelf Offering, the Demand Shareholder(s)
requesting such offering or in the case of any other registration, the holders
of a majority of the Registrable Securities being sold in connection therewith,
shall be borne solely by the Company whether or not any registration statement
is filed or becomes effective.  In connection with the Company’s performance of
its obligations under this Article VI, the Company will pay its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties and the expense of any annual audit) and
the expenses and fees for listing the securities to be registered on the primary
securities exchange or over-the-counter market on which similar securities
issued by the Company are then listed or traded.  Each Selling Shareholder shall
pay its portion of all underwriting discounts and commissions and transfer
taxes, if any, relating to the sale of such Selling Shareholder’s Registrable
Securities pursuant to any registration.

6.9Miscellaneous

.

(a)Not less than five (5) Business Days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
holder of Registrable Securities who has timely provided the requisite notice
hereunder entitling such holder to register Registrable Securities in such
registration statement of the information, documents, and instruments from such
holder that the Company or any underwriter reasonably requests in connection
with such registration statement, including a questionnaire, custody agreement,
power of attorney, lock-up letter, and underwriting agreement (the “Requested
Information”).  If the Company has not received, on or before the second
Business Day before

-39-

 

--------------------------------------------------------------------------------

 

the expected filing date, the Requested Information from such holder, the
Company may file the registration statement without including Registrable
Securities of such holder.  The failure to so include in any registration
statement the Registrable Securities of a holder of Registrable Securities (with
regard to that registration statement) shall not result in any liability on the
part of the Company to such holder.

(b)The Company shall not grant to any Person any demand, piggyback, or shelf
registration rights the terms of which are senior to or conflict with the rights
granted to Amazon hereunder without the prior written consent of Amazon.  If
Amazon provides such consent, Amazon and the Company shall amend this Agreement
to grant Amazon any such senior demand, piggyback, or shelf registration rights.

6.10Registration Indemnification

.

(a)The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Shareholder and
its Affiliates and their respective officers, directors, members, shareholders,
employees, managers, and partners, and each Person who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
such Selling Shareholder or such other indemnified Person and the officers,
directors, members, shareholders, employees, managers, and partners of each such
controlling Person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) such underwriter, from and against all Losses, as incurred,
arising out of, caused by, resulting from, or relating to any untrue statement
(or alleged untrue statement) of a material fact contained in any registration
statement, prospectus, or preliminary prospectus or Free Writing Prospectus or
any amendment or supplement thereto or any omission (or alleged omission) of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (without limitation of the preceding portions of this
Section 6.10(a)) will reimburse each such Selling Shareholder, each of its
Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, and partners and each such Person who
controls each such Selling Shareholder and the officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys, and agents
of each such controlling Person, each such underwriter, and each such Person who
controls any such underwriter for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability, or action, except insofar as the same are caused
by any information furnished in writing to the Company by any Selling
Shareholder expressly for use therein.

(b)In connection with any registration statement in which a Selling Shareholder
is participating, without limitation as to time, each such Selling Shareholder
shall, severally and not jointly, indemnify the Company, its directors,
officers, and employees and each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) the Company
from and against all Losses, as incurred, arising out of, caused by, resulting
from, or relating to any untrue statement (or alleged untrue statement) of
material fact contained in the registration statement, prospectus, or
preliminary prospectus or Free Writing Prospectus or any amendment or supplement
thereto or any omission (or alleged omission) of a material fact required to be
stated therein or necessary to make the statements

-40-

 

--------------------------------------------------------------------------------

 

therein, in light of the circumstances under which they were made, not
misleading and (without limitation of the preceding portions of this
Section 6.10(b)) will reimburse the Company, its directors, officers, and
employees and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) for any
reasonable, customary, and reasonably documented legal and other expenses
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability, or action, in each case solely to the extent,
but only to the extent, that such untrue statement or omission is made in such
registration statement, prospectus, or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by such Selling
Shareholder for inclusion in such registration statement, prospectus, or
preliminary prospectus or Free Writing Prospectus or any amendment or supplement
thereto.  Notwithstanding the foregoing, no Selling Shareholder shall be liable
under this Section 6.10(b) for amounts in excess of the gross proceeds (after
deducting any underwriting discount or commission) received by such holder from
its sale of Registrable Securities in connection with the offering that gave
rise to such liability.

(c)Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

(d)In any case in which any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
and acknowledging the obligations of the indemnifying party with respect to such
proceeding, the indemnifying party will not (so long as it shall continue to
have the right to defend, contest, litigate, and settle the matter in question
in accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision, and monitoring (unless (i) such indemnified party
reasonably objects to such assumption on the grounds that (A) there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party or (B) such action involves, or is
reasonably likely to have an effect beyond, the scope of matters that are
subject to indemnification pursuant to this Section 6.10, or (ii) the
indemnifying party shall have failed within a reasonable period of time to
assume such defense and the indemnified party is or would reasonably be expected
to be materially prejudiced by such delay, and in either event the indemnified
party shall be promptly reimbursed by the indemnifying party for the expenses
incurred in connection with retaining one separate legal counsel (for the
avoidance of doubt, for all indemnified parties in connection therewith)).  For
the avoidance of doubt, notwithstanding any such assumption by an indemnifying
party, the indemnified party shall have the right to employ separate counsel in
any such matter and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
except as provided in the previous sentence.  An indemnifying party shall not be
liable for any settlement of an action or claim effected without its
consent.  No matter shall be settled by an indemnifying

-41-

 

--------------------------------------------------------------------------------

 

party without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned, or delayed), unless such settlement
(x) includes as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation, (y) does not include any statement as to or any
admission of fault, culpability, or a failure to act by or on behalf of any
indemnified party, and (z) is settled solely for cash for which the indemnified
party would be entitled to indemnification hereunder.

(e)The indemnification provided for under this Agreement shall survive the
Transfer of the Registrable Securities and the termination of this Agreement.

(f)If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements, or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party, the Persons’ relative knowledge
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission,
and other equitable considerations appropriate under the circumstances.  It is
hereby agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not found guilty of such fraudulent misrepresentation.  Notwithstanding the
foregoing, no Selling Shareholder shall be required to make a contribution in
excess of the gross proceeds (after deducting any underwriting discount or
commission) received by such Selling Shareholder from its sale of Registrable
Securities in connection with the offering that gave rise to the contribution
obligation.

6.11Free Writing Prospectuses

.  Amazon shall not use any “free writing prospectus” (as defined in Rule 405
under the Securities Act) in connection with the sale of Registrable Securities
pursuant to this Article VI without the prior written consent of the Company
(which consent shall not be unreasonably withheld, conditioned, or
delayed).  Notwithstanding the foregoing, Amazon may use any free writing
prospectus prepared and distributed by the Company.

6.12Termination of Registration Rights

.  The rights granted pursuant to this Article VI shall terminate, as to any
holder of Registrable Securities, on the date on which all Registrable
Securities held by such holder have been disposed, including all shares issued
or issuable upon exercise of the Warrant.

-42-

 

--------------------------------------------------------------------------------

 

Article VII

DEFINITIONS

7.1Defined Terms

.  Capitalized terms when used in this Agreement have the following meanings:

“Acquisition Proposal” means any proposal, offer, inquiry, indication of
interest, or expression of intent (whether binding or non-binding), whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise by any Person or Group relating to an Acquisition
Transaction.

“Acquisition Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or Group (excluding Amazon or any
of its subsidiaries) Beneficially Owns, directly or indirectly, of thirty-five
percent (35%) or more of the outstanding Equity Securities (measured by either
voting power or economic interests) of the Company, (b) any transaction or
series of related transactions in which the shareholders of the Company
immediately prior to such transaction or series of related transactions (the
“Pre-Transaction Shareholders”) cease to Beneficially Own, directly or
indirectly, at least sixty-five percent (65%) of the outstanding Equity
Securities (measured by either voting power or economic interests) of the
Company or in the surviving or resulting entity of such transactions; provided
that this clause (b) shall not apply if: (i) such transaction or series of
related transactions is an acquisition by the Company effected, in whole or in
part, through the issuance of Equity Securities of the Company, (ii) such
acquisition does not result such that any Person or Group Beneficially Owns,
directly or indirectly, a greater percentage of the outstanding Equity
Securities (measured by either voting power or economic interests) of the
Company than NV Investment Holdings or its Affiliates, and (iii) the
Pre-Transaction Shareholders continue to Beneficially Own, directly or
indirectly, at least sixty percent (60%) of the outstanding Equity Securities
(measured by voting power and economic interests) of the Company, (c) any
Business Combination, as a result of which at least thirty-five percent (35%)
ownership of the Company is transferred to another Person or Group (excluding
Amazon or any of its subsidiaries), (d) individuals who constitute the
Continuing Directors, taken together, ceasing for any reason to constitute at
least a majority of the Board, (e) any sale or lease or exchange, transfer,
license, or disposition of a business, deposits, or assets that constitute
thirty-five percent (35%) or more of the consolidated assets, business, net
sales, net income, assets, or deposits of the Company, or (f) any transaction or
series of related transactions as a result of which the Common Stock is no
longer traded on The NASDAQ Global Select Market or the Public Float of the
Company constitutes less than forty and one tenth percent (40.1%) of the
outstanding shares of Common Stock of the Company.

“Affiliate” means, with respect to any person, any other person (for all
purposes hereunder, including any entities or individuals) that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person.  It is expressly agreed that,
for purposes of this definition, none of the Company or any of its subsidiaries
is an Affiliate of Amazon or any of its subsidiaries (and vice versa).

“Agreement” has the meaning set forth in the preamble.

-43-

 

--------------------------------------------------------------------------------

 

“Amazon” has the meaning set forth in the preamble.

“Amazon Standstill Termination Event” has the meaning set forth in Section
‎5.3(d).

“Anti-Takeover Provisions” has the meaning set forth in Section 2.2(i).

“Antitrust Laws” has the meaning set forth in Section 2.2(d)(iii).

“Applicable Law” means, with respect to any Person, any federal, national,
state, local, municipal, international, multinational, or SRO statute, law,
ordinance, secondary and subordinate legislation, directives, rule (including
rules of common law), regulation, ordinance, treaty, Order, permit,
authorization, or other requirement applicable to such Person, its assets,
properties, operations, or business.

“Bankruptcy Exceptions” has the meaning set forth in Section 2.2(d)(i).

“Beneficial Owner,” “Beneficially Owned,” or “Beneficial Ownership” has the
meaning assigned to such term in Rule 13d-3 under the Exchange Act, and a
Person’s beneficial ownership of securities shall be calculated in accordance
with the provisions of such Rule (in each case, irrespective of whether or not
such Rule is actually applicable in such circumstance); provided that, except as
otherwise specified herein, such calculations shall be made inclusive of all
Warrant Shares subject to issuance pursuant to the Warrant.

“Board” means the board of directors of the Company.

“Burdensome Action” has the meaning set forth in Section 4.3.

“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization, or similar extraordinary transaction (which
may include a reclassification) involving the Company.

“Business Day” has the meaning set forth in Section 1.3.

“Chosen Courts” has the meaning set forth in Section 8.5.

“Closing” has the meaning set forth in Section 1.2.

“Code” has the meaning set forth in Section 3.4.

“Commercial Arrangements” has the meaning set forth in the recitals.

“Commission” has the meaning set forth in Section 2.2(e)(iii).

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Company Benefit Plan” has the meaning set forth in Section 2.2(d)(ii).

-44-

 

--------------------------------------------------------------------------------

 

“Company Stock Plans” has the meaning set forth in Section 2.2(b).

“Competitor” means the Persons set forth on Schedule 7.1(a), as may be amended
from time to time by the Company pursuant to Section 8.2.

“Confidential Information” means all information (irrespective of the form of
communication and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of Amazon or its Representatives from the
Company, its subsidiaries or their respective Representatives, through the
Beneficial Ownership of Equity Securities or through the rights granted pursuant
hereto, other than information which (i) was or becomes generally available to
the public other than as a result of a breach of this Agreement by Amazon, its
subsidiaries, or their respective Representatives, (ii) was or becomes available
to Amazon, its subsidiaries, or their respective Representatives from a source
other than the Company, its subsidiaries, or their respective Representatives,
provided, that the source thereof is not known by Amazon or such of its
subsidiaries or their respective Representatives to be bound by an obligation of
confidentiality, or (iii) is independently developed by Amazon, its
subsidiaries, or their respective Representatives without the use of any such
information that would otherwise be Confidential Information hereunder.

“Confidentiality Agreement” means the Mutual Nondisclosure Agreement, effective
March 2, 2017, by and between Amazon and the Company.

“Continuing Directors” means the directors of the Company on the date hereof and
each other director, if, in each case, (i) such other director’s nomination for
election to the Board is either recommended by more than fifty percent (50%) of
the directors of the Company as of the date of such other director’s nomination
for election to the Board or by more than fifty percent (50%) of the members of
the Nominating and Corporate Governance Committee of the Board, or (ii) Amazon
and its subsidiaries shall have voted any shares of Common Stock in favor of the
election of such other director to the Board.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or
otherwise.  “Controlled” and “controlling” shall be construed accordingly.

“conversion” has the meaning set forth in the definition of Equity Securities.

“convertible securities” has the meaning set forth in the definition of Equity
Securities.

“Demand” has the meaning set forth in Section 6.1(a).

“Demand Registration” has the meaning set forth in Section 6.1(a).

“Demand Registration Statement” has the meaning set forth in Section 6.1(a).

“Demand Shareholder” means NV Investment Holdings or any wholly owned subsidiary
of Amazon, in either case that holds Registrable Securities.

-45-

 

--------------------------------------------------------------------------------

 

“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option, and a short put option position, in each case,
regardless of whether (x) such interest conveys any voting rights in such
security, (y) such interest is required to be, or is capable of being, settled
through delivery of such security, or (z) other transactions hedge the economic
effect of such interest.  

“Disclosable Agreement” has the meaning set forth in Section 3.2(b).

“Disclosure Agency” has the meaning set forth in Section 3.2(b).

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
concurrently with the execution and delivery of this Agreement.

“DTC” has the meaning set forth in Section ‎4.2.

“DWAC” has the meaning set forth in Section ‎4.2.

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system or any successor system thereto.

“Effect” has the meaning set forth in Section 2.1(a).

“Equity Securities” means any and all (i) shares, interests, participations, or
other equivalents (however designated) of capital stock or other voting
securities of a corporation and any and all equivalent or analogous ownership
(or profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations, or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights, or other interests are authorized or otherwise existing on any date of
determination (clauses (ii) and (iii), collectively “convertible securities” and
any conversion, exchange, or exercise of any convertible securities, a
“conversion”).

“Exchange Act” has the meaning set forth in Section 2.2(d)(iii).

“Exercise Approval” has the meaning set forth in Section 2.3(b)(i).

“Exercise Price” has the meaning ascribed to it in the Warrant.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-3” has the meaning set forth in Section 6.1(a).

“Free Writing Prospectus” has the meaning set forth in Section 6.7(a)(v).

-46-

 

--------------------------------------------------------------------------------

 

“fully diluted basis” means as of any time of determination, the number of
shares of Common Stock which would then be outstanding, assuming the complete
exercise, exchange, or conversion of all then-outstanding Equity Securities of
the Company, including, for the avoidance of doubt, as of the date of this
Agreement, the Warrant Shares.

“GAAP” has the meaning set forth in Section 2.1(a).

“Governmental Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Entity, the giving of notice to or registration with
any Governmental Entity or any other action in respect of any Governmental
Entity.

“Governmental Entity” has the meaning set forth in Section 2.2(d)(iii).

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Hedging Counterparty” has the meaning assigned to such term in Section 6.5(a).

“Hedging Transaction” has the meaning assigned to such term in Section 6.5(a).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Initial Announcement” has the meaning set forth in Section 3.2(a).

“Initial Antitrust Clearance” has the meaning set forth in Section 3.1(b).

“Initial Antitrust Filings” has the meaning set forth in Section 3.1(b).

“Initial Filing Transaction” has the meaning set forth in Section 3.1(b).

“Inspectors” has the meaning set forth in Section 6.7(a)(xi).

“Loss or Losses” means all losses, claims, damages, liabilities, costs, expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), judgments, fines, penalties, charges, and amounts paid in
settlement.

“Marketed Underwritten Shelf Offering” has the meaning set forth in
Section 6.3(f).

“Material Adverse Effect” has the meaning set forth in Section ‎2.1(a).

“NV Investment Holdings” has the meaning set forth in the recitals.

“Order” means any judgment, decision, decree, order, settlement, injunction,
writ, stipulation, determination, or award issued by any Governmental Entity.

“Other Demanding Sellers” has the meaning set forth in Section 6.2(b).

-47-

 

--------------------------------------------------------------------------------

 

“Other Proposed Sellers” has the meaning set forth in Section 6.2(b).

“Permitted Transfers” has the meaning set forth in Section 4.4(b).

“Person” means an individual, company, corporation, partnership, limited
liability company, trust, body corporate (wherever located), or other entity,
organization, or unincorporated association, including any Governmental Entity.

“Piggyback Notice” has the meaning set forth in Section 6.2(a).

“Piggyback Registration” has the meaning set forth in Section 6.2(a).

“Piggyback Seller” has the meaning set forth in Section 6.2(a).

“Public Float” means the number of Equity Securities held by shareholders of the
Company other than (a) shareholders who Beneficially Own more than ten percent
(10%) of all outstanding Common Stock, (b) directors or executive officers of
the Company and any members of their immediate family, and (c) Affiliates of the
Company.

“Records” has the meaning set forth in Section 6.7(a)(xi).

“Reporting Company Filing Dates” has the meaning set forth in Section
‎5.1(a)(i).

“Registrable Amount” means an amount of Registrable Securities having an
aggregate value of at least five million dollars ($5,000,000) (based on the
anticipated offering price (as reasonably determined in good faith by the
Company)), without regard to any underwriting discount or commission, or such
lesser amount of Registrable Securities as would result in the disposition of
all of the Registrable Securities Beneficially Owned by the applicable
Requesting Shareholder(s); provided, that such lesser amount shall have an
aggregate value of at least two million dollars ($2,000,000) (based on the
anticipated offering price (as reasonably determined in good faith by the
Company)), without regard to any underwriting discount or commission.

“Registrable Securities” means any and all (i) Warrant or Warrant Share,
(ii) other stock or securities that Amazon or its subsidiaries may be entitled
to receive, or will have received, pursuant to its ownership of the Warrant or
Warrant Shares, in lieu of or in addition to shares of Common Stock, and (iii)
Equity Securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause (i) or (ii) by way of conversion
or exchange thereof or share dividend or share split or in connection with a
combination of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation, or other reorganization.  As to any particular
securities constituting Registrable Securities, such securities shall cease to
be Registrable Securities when they (x) have been effectively registered or
qualified for sale by prospectus filed under the Securities Act and disposed of
in accordance with the registration statement covering such securities, or
(y) have been otherwise sold pursuant to Rule 144.  For purposes of this
Agreement, a Person shall be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.

-48-

 

--------------------------------------------------------------------------------

 

“Reporting Company” means a company that is required to file reports
periodically with the Commission under section 12, 13, or 15(d) of the Exchange
Act.

“Representatives” with respect to a Person means such Person’s directors,
managers, officers, employees, and authorized representatives (including
attorneys, accountants, consultants, bankers, and financial advisors thereof).

“Requested Information” has the meaning set forth in Section 6.9(a).

“Requesting Shareholders” has the meaning set forth in Section 6.1(a).

“SEC Reports” means the Company’s Annual Report on Form 10-K for the year ended
December 28, 2019, Quarterly Report on Form 10-Q for the quarterly period ended
April 18, 2020, and its other reports, statements, and forms (including exhibits
and other information incorporated therein) filed with or furnished to the
Commission under Section 13(a), 14(a), or 15(d) of the Exchange Act, in each
case after December 28, 2019.

“Securities Act” has the meaning set forth in Section 2.2(d)(iii).

“Selling Shareholders” has the meaning set forth in Section 6.7(a)(i).

“Share Delivery Date” has the meaning set forth in the Warrant.

“Shelf Notice” has the meaning set forth in Section 6.3(a).

“Shelf Offering” has the meaning set forth in Section 6.3(f).

“Shelf Registration Statement” has the meaning set forth in Section 6.3(a).

“SOX” has the meaning set forth in Section ‎2.2(e)(v).

“SRO” means any (i) “self-regulatory organization” as defined in Section
3(a)(26) of the Exchange Act, (ii) other United States or foreign securities
exchange, futures exchange, commodities exchange, or contract market, or
(iii) other securities exchange.

“Standstill Period” has the meaning set forth in Section ‎5.3(a).

“subsidiary” means, with respect to such Person, any foreign or domestic entity,
whether incorporated or unincorporated, of which (i) such Person or any other
subsidiary of such Person is a general partner, (ii) at least a majority of the
voting power to elect a majority of the directors or others performing similar
functions with respect to such other entity is directly or indirectly owned or
controlled by such person or by any one or more of such person’s subsidiaries,
or (iii) at least fifty percent (50%) of the Equity Securities are directly or
indirectly owned or controlled by such Person or by any one or more of such
Person’s subsidiaries.

“Take-Down Notice” has the meaning set forth in Section 6.3(f).

“Tax Advisor” means any nationally recognized accounting firm.

-49-

 

--------------------------------------------------------------------------------

 

“Trading Window” means each period during which directors and executive officers
of the Company are permitted to trade under the insider trading policy or
similar policy of the Company then in effect.

“Transaction Documents” has the meaning set forth in Section ‎2.1(b).

“Transaction Litigation” has the meaning set forth in Section 3.1(e).

“Transfer” means (i) any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, grant of a security interest, hypothecation, disposition,
or other transfer (by operation of law or otherwise), either voluntary or
involuntary, or entry into any contract, option, or other arrangement or
understanding with respect to any offer, sale, lease, assignment, encumbrance,
pledge, hypothecation, disposition, or other transfer (by operation of law or
otherwise), of any capital stock or interest in any capital stock or (ii) in
respect of any capital stock or interest in any capital stock, the entry into
any swap or any other agreement, transaction or series of transactions that
hedges or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such capital stock or interest in capital stock,
whether any such swap, agreement, transaction or series of transaction is to be
settled by delivery of securities, in cash or otherwise.

“Transferee” means a Person to whom a Transfer is made or is proposed to be
made.

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

“Voting Securities” means shares of Common Stock of the Company and any other
Equity Securities of the Company entitled to vote generally in the election of
directors of the Company.

“Warrant” has the meaning set forth in Section 1.1.

“Warrant Issuance” has the meaning set forth in Section 1.1.

“Warrant Shares” has the meaning ascribed to it in the Warrant.

Article VIII

MISCELLANEOUS

8.1Termination of This Agreement; Other Triggers

.

(a)This Agreement may be terminated at any time:

(i)with the prior written consent of each of Amazon and the Company; or

(ii)if the Initial Antitrust Clearance shall not have been obtained on or prior
to the date that is six (6) months after the latest date of the Initial
Antitrust Filings, by Amazon, provided that Amazon may not exercise the
termination right pursuant to this

-50-

 

--------------------------------------------------------------------------------

 

Section 8.1(a)(ii) if a breach by Amazon of any obligation, representation, or
warranty under this Agreement has been the cause of, or resulted in, the failure
of the Initial Antitrust Clearance to have been obtained on or prior to the date
that is six (6) months after the latest date of the Initial Antitrust Filings.

(b)In the event of termination of this Agreement as provided in this
Section 8.1, this Agreement (other than Section 1.3 (Interpretation), Article II
(Representations and Warranties), Section 3.1(f), Section 3.2 (Public
Announcements), Section 3.3 (Expenses), Section 4.1 (Acquisition for Investment)
(to the extent any Warrant Shares have been issued prior to termination),
Section 4.2 (Legend) (to the extent any Warrant Shares have been issued prior to
termination), Article V (Information), Article VI (Registration), Article VII
(Definitions) (to the extent relevant for any other surviving Sections or
Articles), and this Article VIII (Miscellaneous), each of which shall survive
any termination of this Agreement) shall forthwith become void and there shall
be no liability on the part of any party, except that nothing herein shall
relieve any party from liability for any breach of this Agreement prior to such
termination.

(c)Without affecting in any manner any prior exercise of the Warrant, in the
event of termination of this Agreement as provided in this Section 8.1, the
unvested portion of the Warrant shall be canceled and terminated and shall
forthwith become void and the Company shall have no subsequent obligation to
issue, and the Warrantholder (as defined in the Warrant) shall have no
subsequent right to acquire, any Warrant Shares pursuant to such canceled
portion of the Warrant.  For the avoidance of doubt, the Warrant shall remain in
full force and effect with respect to the vested portion thereof, and nothing in
this Section 8.1 shall affect the ability of the NV Investment Holdings to
exercise such vested portion of the Warrant following termination of this
Agreement.

8.2Amendment

.  No amendment of any provision of this Agreement shall be effective unless
made in writing and signed by a duly authorized officer of each
party.  Notwithstanding anything to the contrary set forth herein, no more
frequently than once every six (6) months, the Company may, in its sole
discretion, amend Schedule 7.1(a) to include any Person who has at least 25% of
its revenue from the wholesale grocery distribution business.

8.3Waiver of Conditions

.  The conditions to any party’s obligation to consummate any transaction
contemplated herein are for the sole benefit of such party and may be waived by
such party in whole or in part to the extent permitted by Applicable Law.  No
waiver shall be effective unless it is in writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.

8.4Counterparts

.  This Agreement may be executed in any number of separate counterparts, each
such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.  Executed signature
pages to this Agreement may be transmitted electronically by “pdf” file and such
pdf files shall be deemed as sufficient as if actual signature pages had been
delivered.

8.5Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL

.  This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to any choice or
conflict of law provision or rule

-51-

 

--------------------------------------------------------------------------------

 

(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.  In addition, each of the parties expressly (a) submits to the
personal jurisdiction and venue of the Chancery Court of Delaware, or if such
court is unavailable, the United States District Court for Delaware (the “Chosen
Courts”), in the event any dispute (whether in contract, tort or otherwise)
arises out of this Agreement or the transactions contemplated hereby, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and waives any claim of lack of
personal jurisdiction or improper venue and any claims that such courts are an
inconvenient forum, and (c) agrees that it shall not bring any claim, action or
proceeding relating to this Agreement or the transactions contemplated hereby in
any court other than the Chosen Courts, and in stipulated preference ranking, of
the preceding clause (a).  Each party agrees that service of process upon such
party in any such claim, action, or proceeding shall be effective if notice is
given in accordance with the provisions of this Agreement.  EACH PARTY HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, ACTION, OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.5.

8.6Notices

.  Any notice, request, instruction, or other document to be given hereunder by
any party to the other shall be in writing and shall be deemed to have been duly
given (a) if sent by registered or certified mail in the United States return
receipt requested, upon receipt, (b) if sent by nationally recognized overnight
air courier, one (1) Business Day after mailing, (c) if sent by email, with a
copy mailed on the same day in the manner provided in clause (a) or (b) of this
Section 8.6 when transmitted and receipt is confirmed, or (d) if otherwise
actually personally delivered, when delivered.  All notices hereunder shall be
delivered as set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.

If to the Company, to:

Name:SpartanNash Company
Address:850 76th Street SW

PO Box 8700

Grand Rapids, Michigan 49518-8700
Email:Kathleen.Mahoney@SpartanNash.com

Attn:Kathleen M. Mahoney


with a copy to (which copy alone shall not constitute notice):

-52-

 

--------------------------------------------------------------------------------

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attn:David W. Pollak, Esq.

Email:david.pollak@morganlewis.com

 

and

if to Amazon, to:

Name:Amazon.com NV Investment Holdings LLC

c/o Amazon.com, Inc.
Address:410 Terry Avenue

North Seattle, WA 98109-5210


Attn:General Counsel

with a copy to (which copy alone shall not constitute notice):

Name:Gibson, Dunn & Crutcher LLP

Address:1881 Page Mill Road

Palo Alto, California  94304

Email: ebatts@gibsondunn.com
Attn:Ed Batts, Esq.

 

8.7Entire Agreement, Etc.

  This Agreement (including the Schedules, Exhibits, and Annexes hereto) and the
other Transaction Documents, the Commercial Arrangements, and the
Confidentiality Agreement constitute the entire agreement and supersede all
other prior agreements, understandings, representations, and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof.  No party shall take, or cause to be taken, including by entering into
agreements or other arrangements with provisions or obligations that conflict,
or purport to conflict, with the terms of the Transaction Documents or any of
the transactions contemplated thereby, any action with either an intent or
effect of impairing any such other person’s rights under any of the Transaction
Documents.

8.8Assignment

.  Neither this Agreement nor any right, remedy, obligation, or liability
arising hereunder or by reason hereof shall be assignable by any party without
the prior written consent of the other party, and any attempt to assign any
right, remedy, obligation, or liability hereunder without such consent shall be
void, except that Amazon may transfer or assign, in whole or from time to time
in part, to one or more of its direct or indirect wholly owned subsidiaries, its
rights and/or obligations under this Agreement, but any such transfer or
assignment shall not relieve Amazon of its obligations hereunder.  Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties and their respective successors
and assigns.

8.9Severability

.  If any provision of this Agreement or a Transaction Document, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions hereof, or the

-53-

 

--------------------------------------------------------------------------------

 

application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated thereby, so
long as the economic or legal substance of the transactions contemplated hereby
or thereby is not affected in any manner materially adverse to any party.  Upon
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties.

8.10No Third Party Beneficiaries

.  Nothing contained in this Agreement, expressed or implied, is intended to
confer upon any person other than the parties (and any wholly owned subsidiary
of Amazon to which an assignment is made in accordance with this Agreement) any
benefits, rights, or remedies.

8.11Specific Performance

.  The parties agree that failure of any party to perform its agreements and
covenants hereunder, including a party’s failure to take all actions as are
necessary on such party’s part in accordance with the terms and conditions of
this Agreement to consummate the transactions contemplated hereby, will cause
irreparable injury to the other party, for which monetary damages, even if
available, will not be an adequate remedy.  It is agreed that the parties shall
be entitled to equitable relief including injunctive relief and specific
performance of the terms hereof, without the requirement of posting a bond or
other security, and each party hereby consents to the issuance of injunctive
relief by any court of competent jurisdiction to compel performance of a party’s
obligations and to the granting by any court of the remedy of specific
performance of such party’s obligations hereunder, this being in addition to any
other remedies to which the parties are entitled at law or equity.

 

 

* * *

 

 

-54-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date first herein above
written.

SPARTANNASH Company

 

 

By:

/s/ Mark Shamber_________________
Name: Mark Shamber
Title: Executive Vice President and Chief Financial Officer

 

AMAZON.COM, INC.

 

 

By:

/s/ Torben Severson_______________
Name: Torben Severson
Title: Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.1(a)

1.Basic Financial Information and Reporting.

A.As soon as practicable after the end of each fiscal year of the Company, and
in any event within ninety (90) days thereafter, the Company shall furnish
Amazon with a balance sheet and equity capitalization table of the Company, as
of the end of such fiscal year, a statement of income, a statement of
shareholders’ equity, and a statement of cash flows of the Company and
accompanying notes to the financial statements, for such year, all audited and
prepared in accordance with GAAP consistently applied (except as noted therein)
and setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail.  Such financial statements shall be
accompanied by an audit report and opinion thereon by independent public
accountants of national standing selected by the Board.

B.The Company shall furnish to Amazon as soon as practicable after the end of
the first, second, and third quarterly accounting periods in each fiscal year of
the Company, and in any event within forty-five (45) days thereafter, a balance
sheet and equity capitalization table of the Company as of the end of each such
quarterly period and a statement of income and a statement of cash flows of the
Company for such period and for the current fiscal year to date, prepared in
accordance with GAAP consistently applied (except as noted therein or as
disclosed to the recipients thereof), with the exception that no notes need be
attached to such statements and year-end audit adjustments may not have been
made.  In order to facilitate Amazon’s compliance with its public reporting
requirements, the Company shall deliver the financial statements described in
this Schedule 5.1(a) to Amazon, together with a certification that, to the
Company’s knowledge, (i) such interim financial statements are fairly stated, in
all material respects, in accordance with GAAP for the periods presented,
applied on the same basis as the Company’s audited financial statements as of
and for the most recent fiscal year end and reflect all adjustments necessary
for a fair presentation of the interim financial statements, subject to the
exceptions noted on an exhibit to such certification and (ii) the Company has
made available to Amazon the information required by Section 5.1 of this
Agreement.  In addition, to facilitate Amazon’s compliance with its public
reporting requirements, the Company shall engage a nationally recognized
accounting firm to perform quarterly review procedures that result in the
issuance of an independent accountant’s review report on the Company’s quarterly
and year-to-date balance sheet and statement of operations for each fiscal
quarter, which reports shall be delivered within forty-five (45) days after the
end of the quarter for which the report pertains.  In order to facilitate
Amazon’s compliance with its public reporting requirements, the Company’s chief
financial officer and chief accounting officer shall participate in one or more
teleconferences with Representatives of Amazon each quarter to review the
financial statements previously delivered and discuss significant transactions
reflected for the period of the financial statements.

C.The Company shall furnish to Amazon at least sixty (60) days prior to the
beginning of each fiscal year (and as soon as available, any subsequent written
revisions thereto) a comprehensive operating budget forecasting the Company’s
revenues, expenses, net income/loss, and cash position on a month-to-month basis
for the upcoming fiscal year (a “Budget”).  Each Budget shall be prepared in
accordance with GAAP consistently applied (except as noted thereon).

D.All financial information and budgets required under clauses (A) and (B) above
shall consist of consolidated financial statements (consolidating the Company
and its subsidiaries) unless GAAP provides otherwise.

E.As soon as reasonably practicable, and in any event within fifteen (15) days
after the issuance of the report, the Company shall furnish to Amazon any 409A
valuation reports that it prepares or causes to be prepared.

2.Inspection Rights.  Subject to Section 5.1(b) of this Agreement, Amazon shall
have the right to visit and inspect any of the properties of the Company or any
of its subsidiaries, and to discuss the affairs, finances, and accounts of the
Company or any of its subsidiaries with its officers, and to review such
information as is reasonably requested (electronically to the greatest extent
possible), all at such reasonable business times, with reasonable advance notice
and as often as may be reasonably requested.

 



 

--------------------------------------------------------------------------------

 

3.Other Materials.  As soon as practicable (or otherwise as provided herein),
the Company shall furnish Amazon with copies of the following documents:

A.Material documents filed with governmental agencies, including, without
limitation, the Internal Revenue Service and the SEC, or any other documents or
information requested by Amazon or necessary to support Amazon’s tax,
accounting, and SEC reports and filings, including providing by February 15th of
each year such information as is necessary to support Amazon’s tax reporting
obligations.

B.Notices regarding any default on any material loan or lease to which the
Company is a party.

C.In addition, the Company shall furnish Amazon advance notice of (i) any
dividend or other distribution to be paid by the Company to holders of the
Common Stock or (ii) any nonfunctional currency investments or loans.




 

 

--------------------------------------------------------------------------------

 

Schedule 7.1(a)

[*CONFIDENTIAL*]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[Must be signed by an authorized representative of the Company] NOTICE AND
ACKNOWLEDGMENT

Dear Sir or Madam,

1.

Our client Amazon.com Services, Inc. (“Amazon”) has requested that Duff &
Phelps, LLC (“Duff & Phelps”) allow SpartanNash Company (“Recipient”) to use and
rely on its services and have access to Duff & Phelps’s advice and deliverables
related thereto, including any draft or final report (collectively, the “Duff &
Phelps Materials”), as if the Duff & Phelps Materials had been prepared for the
use and benefit of Recipient.  Amazon has also authorized Duff & Phelps, upon
reasonable request by Recipient, to provide explanations in relation to Duff &
Phelps’s valuation estimates and the Duff & Phelps Materials.  Duff & Phelps
acknowledges and agrees that Recipient will utilize the Duff & Phelps Materials
solely for the purpose of complying with its income tax treatment obligations
set forth in Section 3.5 of the Transaction Agreement, dated October 7, 2020,
between Recipient and an affiliate of Amazon, including Recipient’s reporting of
amounts on its tax returns consistent with Section 3.5 and the valuation
provided by Duff & Phelps (the “Purpose”).

2.

In consideration for Recipient receiving Duff & Phelps Materials, Recipient
acknowledges and agrees that:

 

a.

The purpose of the Duff & Phelps Materials is to assist Amazon’s management in
their estimation of the fair market value / fair value of the respective
warrants as of the closing date of the transaction for financial reporting and
tax reporting purposes.  The preparation of the Duff & Phelps Materials was not
planned or executed in contemplation of the considerations of Recipient.  Items
of specific interest to Recipient may not have been specifically addressed in
the Duff & Phelps Materials.

 

b.

No one is authorized by Duff & Phelps whether expressly or otherwise to make
representations or reach an agreement in relation to the conditions upon which
access to the Duff & Phelps Materials is granted to Recipient or representations
which are inconsistent with or vary or add to the terms and conditions set out
in this letter.

 

c.

Duff & Phelps, its managing directors, employees and agents neither warrant nor
represent that the information in the Duff & Phelps Materials or contained in
any oral explanation is sufficient or appropriate for Recipient’s Purpose.

 

d.

The analysis and range of values presented in the Duff & Phelps Materials are
based on information supplied by the management of Amazon and other information
obtained during the course of Duff & Phelps’s work, and Duff & Phelps does not
give any representation as to the accuracy or completeness of such information.

 

e.

Duff & Phelps has not conducted an audit of the financial statements of Amazon
and has not independently verified the information provided by Amazon
management.

 

--------------------------------------------------------------------------------

 

Nothing contained herein shall impose upon Duff & Phelps any obligation to
amend, supplement, revise or update the Duff & Phelps Materials or to advise
Recipient of any such amendment, supplement, revision or update of the Duff &
Phelps Materials which Duff & Phelps might effect, subsequent to the date of the
Duff & Phelps Materials.

3.

Recipient agrees that none of Duff & Phelps, its managing directors, employees
or staff either owe or accept any duty to Recipient, whether in contract or in
tort (including without limitation, negligence and breach of statutory duty) or
howsoever otherwise arising, and shall not be liable, in respect of any loss,
damage or expense of whatsoever nature which is caused by Recipient’s reliance
upon the Duff & Phelps Materials or representations made in relation thereto or
which is otherwise consequent upon Recipient’s access to the Duff & Phelps
Materials or receipt of such representations except for the fraud or willful
misconduct of Duff & Phelps.  Recipient acknowledges and agrees that it will be
responsible for any damages suffered by Duff & Phelps as a result of its failure
to comply with the terms of this letter.

4.

Recipient shall not use the Duff & Phelps Materials or any information provided
by Duff & Phelps for any purpose other than as stated herein.

5.

Recipient shall not allow access to the Duff & Phelps Materials, or give
information obtained from the Duff & Phelps Materials or from representations
made by Duff & Phelps in relation thereto, to any other party except its
affiliates, officers, directors and employees and professional legal and tax
advisers who need to know such information for the Purpose (it being understood
and agreed that each Recipient will advise such persons of the confidential
nature of the Duff & Phelps Materials and the applicable Recipient will instruct
such persons to keep them confidential).

6.

Nothing included in the Duff & Phelps Materials or in any related correspondence
or discussions is, or should be relied upon as, a promise or representation as
to the future.

7.

This letter sets out the entire understanding of the parties in relation to the
conditions upon which access to the Duff & Phelps Materials is granted to
Recipient upon which representations in relation thereto are made and supplants
all prior representations, if any, made by Duff & Phelps in relation to the said
conditions.

 

Please acknowledge your acceptance of the foregoing by signing and returning to
us a copy of this letter.

Very truly yours,

AMAZON.COM, INC.

By:____________________________
Name:
Title:


Accepted and Agreed to on this _____ day of ____, 20___ by:


 

--------------------------------------------------------------------------------

 


SpartanNash Company

 

By:____________________________
Name:
Title

 

 

 

--------------------------------------------------------------------------------

 

Form of Warrant

See Exhibit 4.1 to the Current Report on Form 8-K to which this Transaction
Agreement is filed as Exhibit 10.1

 

 

 

 